Exhibit 10.55

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

HSRE-CAMPUS CREST V, LLC

(A DELAWARE LIMITED LIABILITY COMPANY)

DATED: AS OF DECEMBER 20, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE    Page  

ARTICLE 1        ORGANIZATION

     1   

1.1

  

Definitions and Construction

     1   

1.2

  

Formation

     2   

1.3

  

Name

     2   

1.4

  

Members

     2   

1.5

  

Registered Office and Agent

     2   

1.6

  

Principal Office

     2   

1.7

  

Term

     2   

1.8

  

Foreign Qualification

     2   

ARTICLE 2        PURPOSE AND POWER

     3   

2.1

  

Principal Purpose

     3   

2.2

  

Other Purposes

     3   

2.3

  

Pool One Properties; Additional Properties

     3   

2.4

  

Non-Competition and Right of First Opportunity

     3   

2.5

  

Powers

     4   

ARTICLE 3        CONTRIBUTIONS BY MEMBERS; FINANCING

     4   

3.1

  

Initial Capital Contributions

     4   

3.2

  

Capital Contributions for Acquisition and/or Development of Pool One Properties
and Additional Properties

     4   

3.3

  

Pre-Construction Funding for Development Projects, and Pre-Development Costs;
Pre-Acquisition Costs for Acquisition Properties

     5   

3.4

  

Funding for a Development Project

     6   

3.5

  

Construction Loans/Acquisition Loans for Additional Properties

     9   

3.6

  

Failure to Fund Required Amount

     10   

3.7

  

Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions

     13   

3.8

  

Obligations of Campus Crest Guarantor

     14   

3.9

  

Organizational Legal Expenses

     14   

3.10

  

Guaranty Loans

     15   

3.11

  

Stillwater Event

     16   

3.12

  

Fayetteville Event

     17   

ARTICLE 4        DISTRIBUTIONS TO MEMBERS

     18   

4.1

  

Distribution of Net Cash Flow

     18   

4.2

  

Timing of Distributions/Prohibition against Reinvesting Proceeds

     19   

4.3

  

Withholding

     19   

4.4

  

RESERVED

     19   

4.5

  

Other Compensation

     19   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE    Page  

ARTICLE 5        MANAGEMENT

     20   

5.1

  

Management of Company Affairs

     20   

5.2

  

Major Decisions

     22   

5.3

  

Property Management Agreement

     26   

5.4

  

Notice of Certain Developments

     26   

5.5

  

Annual Business Plan and Operating Budget

     26   

5.6

  

Development of Project

     27   

5.7

  

Rights of HSRE

     28   

5.8

  

Meetings of the Members

     28   

5.9

  

REIT Related Provisions

     29   

ARTICLE 6        TRIGGERING EVENTS; REMEDIES

     30   

6.1

  

Campus Crest Triggering Event

     30   

6.2

  

Remedies for Campus Crest Triggering Event

     31   

6.3

  

HSRE Triggering Event

     32   

6.4

  

Remedies for HSRE Triggering Event

     32   

6.5

  

Replacement of Campus Crest as Day-to-Day Manager; Executive Committee Changes
Upon Replacement

     33   

6.6

  

Other Remedies for Breach

     34   

ARTICLE 7        INDEMNIFICATION

     34   

7.1

  

General

     34   

7.2

  

Insurance

     35   

7.3

  

Approval of Payments

     35   

7.4

  

Indemnification by Member

     35   

ARTICLE 8        ACCOUNTING; REPORTING

     35   

8.1

  

Fiscal Year

     35   

8.2

  

Accounting Method

     35   

8.3

  

Determination and Allocation of Profits and Losses

     36   

8.4

  

Returns

     36   

8.5

  

Financial Statements and Reports to Members

     36   

8.6

  

Books and Records

     37   

8.7

  

Information; Cooperation with HSRE

     37   

8.8

  

Banking

     38   

ARTICLE 9        SALE OF PROPERTIES; PURCHASE OPTION

     38   

9.1

  

Right to Initiate Sale of Properties

     38   

9.2

  

Initiation and Elections

     38   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE    Page  

9.3

  

Failure of Non-Initiating Member to Exercise Purchase Option; Marketing of
Properties

     39   

9.4

  

Releases; Consents

     40   

9.5

  

Liabilities; Indemnity

     41   

9.6

  

Purchase of Initiating Member Interest; Closing

     41   

9.7

  

Purchase of Loans

     42   

9.8

  

Remedies for Noncompliance

     42   

9.9

  

Assignees

     42   

9.10

  

Limitation on Competing Options

     43   

9.11

  

Expenses/Fees

     43   

ARTICLE 10        TRANSFER OF MEMBERSHIP INTERESTS

     43   

10.1

  

General Prohibition

     43   

10.2

  

Permitted Transfers

     43   

10.3

  

Involuntary Transfers

     44   

10.4

  

Dissolution or Termination of Members

     44   

10.5

  

Status of Assignor and Assignee

     44   

10.6

  

Admission Requirements

     45   

10.7

  

Effective Assignment

     45   

10.8

  

Cost of Admission

     45   

ARTICLE 11        DISSOLUTION

     46   

11.1

  

Dissolution

     46   

11.2

  

Events of Withdrawal

     46   

11.3

  

No Voluntary Withdrawal

     47   

ARTICLE 12        LIQUIDATION

     47   

12.1

  

Liquidation

     47   

12.2

  

Priority of Payment

     47   

12.3

  

Liquidating Distributions

     48   

12.4

  

No Restoration Obligation

     48   

12.5

  

Timing

     48   

12.6

  

Liquidating Reports

     48   

12.7

  

Certificate of Dissolution

     49   

ARTICLE 13        GENERAL PROVISIONS

     49   

13.1

  

Amendment

     49   

13.2

  

Authorized Representatives

     49   

13.3

  

Arbitration

     49   

13.4

  

Unregistered Interests

     50   

13.5

  

Waiver of Dissolution Rights

     51   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE    Page  

13.6

  

Waiver of Partition Right

     51   

13.7

  

Waivers Generally

     51   

13.8

  

Notice

     51   

13.9

  

Other Business of Members

     52   

13.10

  

Partial Invalidity

     52   

13.11

  

Entire Agreement

     52   

13.12

  

Benefit

     52   

13.13

  

Binding Effect

     52   

13.14

  

Further Assurances

     53   

13.15

  

Headings

     53   

13.16

  

Governing Law

     53   

13.17

  

Limited Liability of Member

     53   

13.18

  

Counterparts

     53   

13.19

  

Confidential Information

     53   

EXHIBITS:

 

A.    DEFINITIONS B.    UNITED STATES INCOME TAX MATTERS C.    LIST OF REVIEW
ITEMS D.    INITIAL CAPITAL CONTRIBUTIONS E.    FUNDING CONDITIONS F.    FORM OF
DEVELOPMENT AGREEMENT G.    FORM OF PROPERTY MANAGEMENT AGREEMENT H.    RESERVED
I.    FORM OF FINANCIAL STATEMENTS J.    FORM OF CONSTRUCTION STATUS REPORTS K.
   FORM OF ACQUISITION BUDGET AND DEVELOPMENT BUDGET L.    FORM OF COMPLETION
AND COST OVERRUN GUARANTY M.    FORM OF ADDITIONAL PROJECT SCHEDULE N.    FORM
OF SERVICES AGREEMENT O.    FORM CONSTRUCTION AGREEMENT

SCHEDULES:

 

1.    SCHEDULE OF POOL ONE PROPERTIES 2.    CONTENTS OF REPORTS FOR DEVELOPMENT
PROJECTS DURING CONSTRUCTION PERIOD 3.    CONTENTS OF REPORTS FOR
POST-CONSTRUCTION PERIOD DEVELOPMENT PROJECTS AND ACQUISITION PROJECTS

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

HSRE-CAMPUS CREST V, LLC

This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) of HSRE-CAMPUS
CREST V, LLC, a Delaware limited liability company (the “Company”) is made as of
the 20th day of December, 2011, by and between, HSRE-CAMPUS CREST VA, LLC, a
Delaware limited liability company (“HSRE”), and CAMPUS CREST PROPERTIES, LLC, a
North Carolina limited liability company (“CAMPUS CREST”). This Agreement amends
and restates in its entirety the Operating Agreement of HSRE-Campus Crest V, LLC
dated October 31, 2011.

R E C I T A L S:

WHEREAS, the Company is being formed to, directly or indirectly, acquire and
develop, redevelop/reposition, operate, manage, lease and sell or otherwise
dispose of student housing properties as set forth herein;

WHEREAS, subject to the satisfaction of the conditions contained herein, the
Company intends to acquire, develop, redevelop/reposition, operate, manage,
lease and sell or otherwise dispose of the Development Projects set forth on
Schedule 1 attached hereto; and

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the rights and obligations of the parties hereto with respect to the
Company.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound hereby agree as follows:

ARTICLE 1

ORGANIZATION

1.1 Definitions and Construction. Terms used in this Agreement with initial
capital letters have the meanings specified in the Recitals to this Agreement,
and in Exhibit A attached hereto. Unless the context of this Agreement otherwise
clearly requires, (a) references to the plural include the singular, and
references to the singular include the plural, (b) references to any gender
include the other genders, (c) the words “include”, “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”, (d) the term “or” has the inclusive meaning
represented by the phrase “and/or”, (e) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(f) the terms “day” and “days” mean and refer to calendar day(s) and (g) the
terms “year” and “years” mean



--------------------------------------------------------------------------------

and refer to calendar year(s). Unless otherwise set forth herein, references in
this Agreement to (i) any document, instrument or agreement (including this
Agreement) (A) includes and incorporates all exhibits, schedules and other
attachments thereto, (B) includes all documents, instruments or agreements
issued or executed in replacement thereof and (C) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified or supplemented from time to time in accordance with its terms and in
effect at any given time, (ii) a particular Law (as hereinafter defined) means
such Law as amended, modified, supplemented or succeeded, from time to time and
in effect at any given time, and (iii) a specific Section of a Law shall be
deemed to refer also to the corresponding provision(s) of succeeding Law. All
Section and Exhibit references herein are to Sections and Exhibits of this
Agreement, unless otherwise specified. This Agreement shall not be construed as
if prepared by one of the parties hereto, but rather according to its fair
meaning as a whole, as if all parties hereto had prepared it.

1.2 Formation. The Company was formed on September 15, 2011, by filing the
Certificate with the Delaware Secretary of State pursuant to the Act. The rights
and obligations of the Members shall be as provided in the Act except as
otherwise expressly provided in this Agreement. The Members agree to execute
such certificates or documents and to do such filings and recordings and all
other acts, including the filing or recording of any amendments to the
Certificate and any assumed name filings in the appropriate offices in the
States of Delaware and any other applicable jurisdictions as may be required to
comply with applicable law.

1.3 Name. The name of the Company is “HSRE-Campus Crest V, LLC”. The business of
the Company will be conducted under such name, as well as any other name or
names as the Members may from time to time determine.

1.4 Members. The initial Members of the Company are HSRE and Campus Crest. No
Additional Member shall be admitted except as otherwise permitted herein.

1.5 Registered Office and Agent. The Company’s initial registered agent and
office in the State of Delaware shall be The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. The
Company may subsequently change its registered office or registered agent in
Delaware in accordance with the Act.

1.6 Principal Office. The Company’s principal office shall initially be at the
offices of Campus Crest located at c/o Campus Crest Group, LLC, 2100 Rexford
Road, Suite 414, Charlotte, North Carolina, 28211. The Company’s principal
office may be relocated from time to time as the Members may determine.

1.7 Term. The Company will be effective from the date the Certificate was filed
with the Delaware Secretary of State and will continue until its Dissolution as
provided herein.

1.8 Foreign Qualification. The Company shall make all filings and take such
other action to the extent required from time to time to do business or to have
any Subsidiaries do business in the jurisdictions where the Properties are
located.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PURPOSE AND POWER

2.1 Principal Purpose. The business and principal purpose of the Company is to,
directly or indirectly, develop, redevelop, own, operate, manage, lease, finance
and sell or otherwise dispose of the Properties, subject to and in accordance
with the terms and conditions set forth in this Agreement.

2.2 Other Purposes. The Company may engage in activities related or incidental
to its principal purpose. In addition, as provided in the Act, the Company is
subject to other applicable Laws which govern or limit the conduct of a
particular business or activity.

2.3 Pool One Properties; Additional Properties. The Members intend, subject to
satisfaction of the Funding Conditions, to acquire, develop,
redevelop/reposition, operate, manage, lease and sell or otherwise dispose of
student housing properties in separate pools comprised of student housing
properties that are expected to be completed in the same school year (each, a
“Pool”), each of which shall be held, directly or indirectly, in a separate
limited liability company (each such limited liability company of which the
Company is the first, being referred to herein as a “Portfolio Company”). The
Members hereby agree that subject to satisfaction of the Funding Conditions for
each Property (including, without limitation, the Approval by HSRE of the
construction schedule for such Property), the initial pool of Properties to be
held by the Company shall consist of those Properties set forth on Schedule 1
attached hereto (the “Pool One Properties”). The Members may agree to form
subsequent Portfolio Companies, which shall continue to acquire, develop,
redevelop/reposition, operate, manage, lease and sell or otherwise dispose of
student housing properties pursuant to the terms of an operating agreement in
the form of this Agreement. Each individual Property acquired by the Company, or
by any subsequent Portfolio Company, shall be acquired in each case by a special
purpose entity that shall in turn be wholly owned by the Company or subsequent
Portfolio Company, unless otherwise agreed to by the Members. Each special
purpose entity shall be a limited liability company or limited partnership
(i) organized under the laws of the State of Delaware and qualified to transact
business in the state in which the particular property is located or
(ii) organized under the laws of the state in which the particular property is
located, unless the use of an entity formed in another jurisdiction would avoid
taxes that would otherwise be incurred by the Company or the subsequent
Portfolio Company.

2.4 Non-Competition and Right of First Opportunity. Campus Crest Communities
Operating Partnership, LP, a Delaware limited partnership and Affiliate of
Campus Crest, and Harrison Street Real Estate Capital, LLC, a Delaware limited
liability company and Affiliate of HSRE, entered into that certain Amended and
Restated Non-Competition and Right of First Opportunity Agreement dated
January 20, 2011 (the “Non-Competition and Right of First Opportunity
Agreement”) under which Harrison Street Real Estate Capital, LLC and its
Affiliates have the right to provide the equity capital for projects proposed to
be acquired or developed by Campus Crest and its Affiliates subject to the
terms, provisions and limitations of said Non-Competition and Right of First
Opportunity Agreement.

 

3



--------------------------------------------------------------------------------

2.5 Powers. The Company has all of the powers granted to a limited liability
company under the Act, as well as all powers necessary or convenient to achieve
its purposes and to further its business.

ARTICLE 3

CONTRIBUTIONS BY MEMBERS; FINANCING

3.1 Initial Capital Contributions. Concurrent with the execution of this
Agreement, each Member shall make (or has already made prior to the date hereof)
an initial Capital Contribution in cash, set forth opposite such Member’s name
on Exhibit D. In addition to the foregoing, subject to the satisfaction of the
Funding Conditions for each Property, (i) Campus Crest shall assign, or cause to
be assigned, (a) to the applicable Property Owning Subsidiaries of the Company
all of its rights, title and interest in and to the lease agreement or purchase
and sale agreement for (A) the Fayetteville Property and (B) the Laramie
Property and (b) to the Company, the limited liability company or limited
partnership interest in the Property Owning Subsidiaries that own the
Fayetteville Property and the Laramie Property, respectively, and (ii) HSRE
shall assign, or cause to be assigned, (a) to the applicable Property Owning
Subsidiary of the Company all of its rights, title and interest in and to the
lease agreement or purchase and sale agreement for the Stillwater Property and
(b) to the Company, the limited liability company or limited partnership
interest in the Property Owning Subsidiary that owns the Stillwater Property.

3.2 Capital Contributions for Acquisition and/or Development of Pool One
Properties and Additional Properties. In the event the Funding Conditions for a
Pool One Property (or an Additional Property) have been satisfied (or waived, in
writing, by each Member), then each Member shall be obligated to make Mandatory
Capital Contributions in an amount equal to (i) the Mandatory Capital Limit with
respect to such Property as set forth on Exhibit D (or such Additional Property
Schedule), multiplied by (ii) such Member’s Participating Percentage. Mandatory
Capital Contributions shall be funded, pari passu, in proportion to the Members’
respective Participating Percentages. Capital calls for Mandatory Capital
Contributions (“Capital Calls”) shall be made by Campus Crest, in writing,
pursuant to a written notice setting forth (in addition to other items required
under Section 3.4(d) for Development Projects): (i) the general purpose of the
Capital Call, (ii) the aggregate dollar amount of the Capital Call, and
(iii) the date on which payment shall be due (“Due Date”), which date shall be
no less than five (5) days after the date of receipt of notice of such Capital
Call. Capital Calls for the acquisition of an Additional Property shall be made
following the satisfaction of the Funding Condition for the acquisition of such
Property at such time(s) as Campus Crest shall reasonably determine is necessary
to close the applicable transaction. Capital Calls relating to Development
Projects shall be funded in accordance with Section 3.4 below. For the purposes
of confirming each Member’s respective Capital Contribution and Capital Account
balances with respect to the acquisition of an Additional Property or the
development of a Development Project, the Members hereby agree to complete and
execute an Additional Project Schedule in the form attached hereto as Exhibit M.

 

4



--------------------------------------------------------------------------------

3.3 Pre-Construction Funding for Development Projects, and Pre-Development
Costs; Pre-Acquisition Costs for Acquisition Properties.

(a) Pre-Construction Funding. Prior to the satisfaction of the Funding
Conditions for a Development Project, all pre-construction costs and
expenditures (“Pre-Development Costs”) shall be funded by Campus Crest or an
Affiliate thereof, and HSRE shall not be required to contribute to the Company
any portion of such costs. Such Pre-Development Costs shall not be considered a
loan or Capital Contribution to the Company by Campus Crest or its Affiliates
for any purpose hereunder, and neither Campus Crest nor its Affiliates shall be
entitled to reimbursement of such amounts unless and until (i) HSRE has Approved
such Development Project and (ii) all Funding Conditions for such Development
Project have been satisfied. In the event the Funding Conditions are met, the
Pre-Development Costs funded by HSRE and Campus Crest shall be trued up at
closing of the construction loan for the Development Project, so that HSRE and
Campus Crest each fund such Pre-Development Costs in accordance with their
respective Participating Percentages. Within ten (10) days after the Funding
Conditions for the Development Project are satisfied (or such other date
Approved by HSRE and Campus Crest), Campus Crest shall transfer and assign (or
cause to be transferred and assigned) to the Company (or a Subsidiary thereof)
one hundred percent (100%) of the ownership interests with respect to the
Development Project held by Campus Crest and/or its Affiliates, including,
without limitation, any contractual rights with respect to the acquisition,
design, construction, development, operation, management and/or leasing of the
Development Project (collectively, the “Contributed Property Interests”). In
connection with the acquisition of such Contributed Property Interests, the
Company or Subsidiary shall assume (or take subject to) those liabilities
encumbering the Contributed Property Interests, but only to the extent Approved
by the Executive Committee.

(b) Pre-Acquisition Costs. With regard to proposed acquisitions of Acquisition
Properties, prior to the delivery by HSRE to Campus Crest of written notice of
the approval of its investment committee of a proposed acquisition (“IC Approval
Notice”), all costs and earnest money deposits related to such proposed
acquisition (“Pre-Acquisition Costs”) shall be borne and funded by Campus Crest
or an Affiliate thereof, and neither HSRE nor the Company shall bear any such
Pre-Acquisition Costs, except as provided below. Following the delivery of an IC
Approval Notice by HSRE to Campus Crest, which notice shall include a statement
that the Pre-Acquisition Due Diligence Budget has been Approved by HSRE, all
Pre-Acquisition Costs (including those incurred prior to the delivery of the
Approval Notice and included in the Pre-Acquisition Due Diligence Budget) shall
be borne fifty percent (50%) by Campus Crest and fifty percent (50%) by HSRE.
The Members hereby agree that the expenditure of any Pre-Acquisition Costs in
excess of the applicable line item set forth in the Pre-Acquisition Due
Diligence Budget shall constitute a Major Decision requiring the Approval of the
Executive Committee. In the event HSRE delivers an IC Approval Notice to Campus
Crest with respect to a proposed acquisition, and the Company closes on such
proposed acquisition, the Pre-Acquisition Costs funded by HSRE and Campus Crest
shall be trued up at the closing of such transaction, so that HSRE and Campus
Crest each fund such Pre-Acquisition Costs in accordance with their
Participating Percentages. In the event HSRE delivers an IC Approval Notice to
Campus Crest with respect to a proposed acquisition, and the Company does not
close on such proposed acquisition, then the Company shall deliver written
notice to the Members that such transaction has been

 

5



--------------------------------------------------------------------------------

terminated (“Acquisition Termination Notice”), which notice shall include (i) an
itemized list of the Pre-Acquisition Costs, and (ii) the amount required to be
funded by each Member to cause the Pre-Acquisition Costs to be trued up and
borne in accordance with the applicable ratio set forth in this Section 3.3(b)
(i.e., 50/50). Each Member shall be obligated to fund as a Mandatory Capital
Contribution the amount owed, if any, within four (4) Business Days after the
receipt of such Acquisition Termination Notice. Any amount funded in excess of a
Member’s share of Pre-Acquisition Costs shall be reimbursed as soon as
practicable following delivery of the Acquisition Termination Notice.

3.4 Funding for a Development Project.

(a) Timing/Completion Date. The Members shall be obligated to make their
respective Mandatory Capital Contributions for a Development Project when and as
called by Campus Crest in accordance with Section 3.4(d) and Section 3.4(e).

(b) In Balance Requirement; Cost Overrun and Completion Guaranty.

(i) Notwithstanding anything to the contrary contained in this Agreement, HSRE
shall not be required to fund a Mandatory Capital Contribution at any time when
a Development Project is not “In Balance” (as defined under the Development
Agreement) on the Due Date of such Mandatory Capital Contribution as a result of
Excess Project Costs for which Developer is responsible to fund pursuant to the
Development Agreement. The Developer and/or the Campus Crest Guarantor shall be
jointly and severally liable to fund all Cost Overruns (as determined pursuant
to and as provided in the Development Agreement and the Completion and Cost
Overrun Guaranty Agreement). Any amounts funded by the Developer and/or the
Campus Crest Guarantor for Cost Overruns or other amounts under the Development
Agreement and other amounts required to be funded by the Developer under the
Development Agreement or the Completion and Cost Overrun Guaranty, as the case
may be, shall not be reimbursed by the Company to the payor except as provided
in the Development Agreement and/or Completion and Cost Overrun Guaranty and
shall not be deemed loans to the Company or Capital Contributions for any
purpose hereunder (or under the Related Party Agreements).

(ii) Notwithstanding anything to the contrary contained in this Agreement, in
the event that the Developer and/or Campus Crest Guarantor fund any Cost
Overruns and the Reimbursement Conditions (as defined below) with respect to the
Reimbursement Amounts are satisfied, then Developer and/or Campus Crest
Guarantor, as applicable, shall be entitled to a reimbursement from the Company
equal to the sum of the Project Reimbursement Balances (as defined in a
Development Agreement) of all Projects in the applicable Pool (the “Pooled
Reimbursement Amount”). For the purposes hereof, the Reimbursement Conditions
shall be deemed to be satisfied upon compliance with or satisfaction of the
conditions of subsections (1) and (3) of the definition of “Reimbursement

 

6



--------------------------------------------------------------------------------

Conditions” under a Development Agreement. The payment of the Pooled
Reimbursement Amount shall be made to the Developer and/or Campus Crest
Guarantor, as applicable, as set forth in Section 3.4(b)(iii) and
Section 4.1(a)(iii).

(iii) Any amounts funded by (A) a Construction Lender (as defined in the
Development Agreement), (B) a lender refinancing a Construction Loan or (C) a
General Contractor (as defined in a Development Agreement) that would otherwise
be used to reimburse any Final Savings (as defined in a Development Agreement)
achieved with respect to a Development Project shall be held in a separate
account (the “Excess Savings Account”) to be maintained by the applicable
Property Owning Subsidiary which owns such Development Project until the
completion of the last Development Project in the applicable Pool. To the extent
that any such amounts remain in the Excess Savings Account upon completion of
all Development Projects in such Pool and Developer is not obligated to fund any
remaining Cost Overruns (including, without limitation, Operating Deficit
Overruns (as defined in a Development Agreement)), such amounts shall be
distributed (x) first, to HSRE, in repayment of any Member Loans made by HSRE to
Campus Crest to fund Cost Overruns not otherwise funded by Campus Crest,
(y) second, to Developer and/or Campus Crest Guarantor, as applicable, to the
extent of any Pooled Reimbursement Amount that has not been previously
reimbursed, whether pursuant to Section 3.4(b)(ii) above or otherwise, and
(z) thereafter, fifty percent (50%) to HSRE and fifty percent (50%) to Campus
Crest.

(c) Application of Capital Contributions for Development Projects. Each Member
authorizes Campus Crest to apply its Mandatory Capital Contribution to the
payment of all charges, costs and expenses incurred by the Company in connection
with the construction of a Development Project, and the payment of any fees
pursuant to the Development Agreement all subject to and in accordance with the
Development Budget. Notwithstanding the foregoing, any funding for Cost Overruns
shall be applied only to the Cost Overrun which gave rise to the need for such
funds.

(d) Funding Procedures for Development Projects. Subject to Section 3.4(e),
which requires a shorter notice and contribution period with respect to
emergency situations, not less than five (5) days prior to the Due Date for any
Capital Calls for a Development Project, as a condition of the obligation of the
Members to fund their respective Mandatory Capital Contributions, Cost Overruns
and any Required Amount (as defined herein), Campus Crest shall have delivered
to the Members the following documents and materials relating to such
disbursements:

(i) A disbursement request executed by Campus Crest (“Request for Advance”)
specifying each Member’s Required Amount. Each Request for Advance shall
include: (i) a breakdown of any unfunded Budgeted Project Costs to which said
Required Amount relates, (ii) a breakdown of any concurrent application (i.e.,
any application made within the same construction draw cycle) of net cash
receipts of the Company, or of proceeds of the Required Amount to

 

7



--------------------------------------------------------------------------------

the payment of unfunded Budgeted Project Costs, (iii) a good faith determination
of whether the Development Project is on schedule or if not, an estimate of any
delays in the schedule, (iv) a good faith projection, based on information then
available to Campus Crest, of future Unfunded Excess Project Costs and future
unfunded Budgeted Project Costs, as applicable, and (v) a statement by Campus
Crest as to whether or not the Development Project is In Balance, including
appropriate detail and analysis, and (if the Development Project is not In
Balance) setting forth the category and amount of any amount that would need to
be made to cause the Development Project to be In Balance.

(ii) A certification to the Members, as of the date of the applicable request
for disbursement, that: (1) the payment which is the subject of the Request for
Advance is not inconsistent with, and will be applied in accordance with, the
requirements of the Construction Loan; and (2) to the knowledge of Campus Crest,
no Event of Default, or condition or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, exists under the
terms of this Agreement concerning the Development Project in question or the
Construction Loan (except any default thereunder that would be cured by the
application of all or any portion of the funds which are the subject of the
Request for Advance in question); and

(iii) All relevant back-up materials to evidence the expenditures set forth in
such draw request, as reasonably requested by the Member, in writing, including,
without limitation, timesheets, invoices, disbursements, and any and all other
documents required to be delivered to the lender under the Construction Loan as
conditions to draws thereunder simultaneously with the delivery of such
documents to said lender.

(e) Emergency Funding. Notwithstanding Section 3.2 which provides that the Due
Date for a Capital Call shall not be less than five (5) days after the date of
receipt of notice of such Capital Call, if a Request for Advance is for the
purpose of funding any amount necessary to prevent or ameliorate an emergency
that will result in substantial damage to the Development Project or bodily
injury to any Person at or about the Development Project as reasonably
determined by Campus Crest, then each Member will be required to fund its
Required Amount immediately upon receipt of the applicable disbursement request
or Capital Call notice.

(f) Stillwater Property. Notwithstanding anything contained herein to the
contrary, with respect to the development of the second phase of the Stillwater
Property and each of the Capital Calls pursuant to Section 3.4(d) related
thereto, Campus Crest shall contribute for each Capital Call, in addition to its
Required Amount, an additional amount (each such time, the “Excess Contribution
Amount”) equal to the product of $900,000 multiplied by a fraction, the
numerator of which is the HSRE Required Amount for such Capital Call that HSRE
would contribute but for this Section 3.4(f) and the denominator of which is the
total Capital Contributions required to be made by HSRE for the development of
the second phase of the Stillwater Property; provided, however, that

 

8



--------------------------------------------------------------------------------

the aggregate amount of additional capital contributions by Campus Crest under
this Section 3.4(f) shall not exceed $900,000. The Excess Contribution Amount
shall (i) be credited to HSRE’s Capital Account as if HSRE had contributed such
Excess Contribution Amount to the Company and (ii) otherwise reduce the amount
of HSRE’s Required Amount for each such Capital Call for the Stillwater Property
by the amount of such Excess Contribution Amount made by Campus Crest.
Notwithstanding the foregoing, the aggregate amount of additional capital
contributions by Campus Crest under this Section 3.4(f) shall not be included in
the calculation of distributions to Members pursuant to Section 4.1 hereof in
the event that the Stillwater Property is subject to a transaction between the
Members pursuant to which one Member sells or purchases all of its interest in
the Stillwater Property to the other Member or part of a transaction pursuant to
the buy-sell provisions of Article 9 hereof.

3.5 Construction Loans/Acquisition Loans for Additional Properties. Campus Crest
shall be responsible for obtaining, on behalf of the Company and/or the
applicable Subsidiary, a Construction Loan for each Development Project or an
Acquisition Loan for each Additional Property to be acquired by the Company for
a minimum amount (the “Minimum Loan Amount”) of sixty-five percent (65%) of the
total construction costs (including hard and soft costs, acquisition costs and
due diligence expenses) in the case of a Development Project or sixty-five
percent (65%) of the total acquisition costs (including due diligence expenses)
in the case of an Acquisition Property to be acquired by the Company, as the
case may be. In the event Campus Crest is unable to obtain a Construction Loan
or Acquisition Loan, as the case may be, in an amount at least equal to the
Minimum Loan Amount, then Campus Crest shall be responsible for making a
preferred equity investment in the applicable Property Owning Subsidiary that
will own the Development Project or Additional Property, as the case may be, in
an amount at least equal to the difference between the amount of the
Construction Loan or Acquisition Loan, as the case may be, obtained by Campus
Crest and the Minimum Loan Amount. Any such preferred equity investment made by
Campus Crest shall earn a preferred return at a rate equal to nine percent
(9%) per annum or such other rate as agreed upon by the Members. Each
Construction Loan or Acquisition Loan and any agreements and documents
pertaining thereto shall be subject to the Approval of HSRE. In the event Campus
Crest is unable to obtain a non-recourse Construction Loan or Acquisition Loan
with the foregoing terms, Campus Crest shall, subject to the Approval of HSRE
(which consent may not be unreasonably conditioned, delayed or withheld), cause
Campus Crest to guaranty repayment of such loan and/or any other obligations
imposed by the lender. HSRE hereby agrees that in the event a lender to one or
more of the Subsidiaries requests Campus Crest or one or more of its Affiliates
to (i) guaranty the obligations of such Subsidiary under any hazardous substance
or environmental indemnification agreement Approved by HSRE (“Hazardous
Substance Indemnification Agreement”), (ii) guaranty non-recourse carve outs
(“Non-Recourse Carve Out Guaranty”) and/or (iii) guaranty the completion of a
Development Project or payment or performance of the applicable Construction
Loan (“Payment and Performance Guaranty”), the indemnification provisions of
Article 7 shall apply in the case of any loss suffered by Campus Crest or any
Affiliate thereof under (A) such Hazardous Substance Indemnification Agreement,
(B) such Non-Recourse Carve Out Guaranty and (C) to the extent not arising as a
result of a Cost Overrun, the Payment and Performance Guaranty; unless, with
respect to clauses (A) and (B), such loss was suffered through the unilateral
acts or omissions of Campus Crest or

 

9



--------------------------------------------------------------------------------

its Affiliates, without the consent or concurrence of HSRE and with respect to
clause (C), such loss was suffered through a material breach of the Development
Agreement or any other Triggering Event of Campus Crest, in which case the
indemnification provisions of Article 7 shall not apply. Notwithstanding
anything to the contrary herein, with respect to the indemnification
contemplated in the immediately preceding sentence, the Company shall only be
obligated to indemnify Campus Crest from the assets of the Company and the
applicable Property Owning Subsidiary that specifically relate to the Property
giving rise to the resulting loss, and Campus Crest shall not be entitled to
indemnification from any other assets or Property Owning Subsidiaries of the
Company, nor are the Members obligated to make any Capital Contributions to fund
any such indemnification. HSRE will not be personally liable for any portion of
any such Acquisition Loan or Construction Loan (or any subsequent takeout
financing).

3.6 Failure to Fund Required Amount.

(a) Failure to Fund. If any Member (a “Defaulting Member”) fails to fund, in
full, any amount required to be funded pursuant to Sections 3.2, 3.3, 3.4(a) and
4.4 hereof (each, a “Required Amount”), by the required Due Date, any Member
that has fully funded its Required Amount (the “Contributing Member”) by the
required Due Date shall have the right, but shall not be obligated, to fund the
Defaulting Member’s Required Amount that was not funded (the “Default Amount”),
and shall have the right to exercise remedies, as set forth below.

(b) Member Loans. The Contributing Member may fund all or any portion of the
Default Amount as a “Member Loan,” which shall be treated as loaned by the
Contributing Member to the Defaulting Member, and in turn, contributed by the
Defaulting Member to the Company. Any such Member Loan shall bear interest at an
annual rate of which is the higher of (i) fourteen percent (14%) per annum or
(ii) five hundred (500) basis points over the Prime Rate, adjusting when and as
the Prime Rate adjusts. Until such time as a Member Loan has been repaid in full
by the Defaulting Member, all Distributions pursuant to this Agreement that
would otherwise be paid to the Defaulting Member shall instead be paid directly
to the Contributing Member. The amount paid to the Contributing Member pursuant
to the preceding sentence shall be deemed to have first been distributed by the
Company to the Defaulting Member pursuant to this Agreement, and then paid by
the Defaulting Member to the Contributing Member, and shall be applied first
against accrued but unpaid interest owing with respect to the Member Loan and
then in reduction of the principal balance thereof. Each Member Loan shall be
due and payable in full upon the earlier of one (1) year from the date advanced
or the dissolution of the Company.

(c) Security for Member Loan. Until such time as a Member Loan has been repaid
in full by the Defaulting Member, all Distributions pursuant to this Agreement
that would otherwise be paid to the Defaulting Member shall instead be paid
directly to the Contributing Member. Such amounts shall be deemed distributed by
the Company to the Defaulting Member pursuant to this Agreement and then paid by
the Defaulting Member to the Contributing Member and shall be applied first
against accrued but unpaid interest

 

10



--------------------------------------------------------------------------------

owing with respect to the Member Loan and then in reduction of the principal
balance thereof. In order to secure the repayment of any and all Member Loans
made on behalf of a Defaulting Member, the Defaulting Member hereby grants a
security interest in favor of the Contributing Member in and to all
Distributions (including, without limitation, liquidation proceeds and any other
cash proceeds and interest and principal on any loans made to the Company by the
Defaulting Member) to which the Defaulting Member may be entitled under this
Agreement, and hereby irrevocably appoints the Contributing Member, and any of
the Contributing Member’s representatives, agents, officers or employees, as
such Defaulting Member’s attorney(s)-in-fact, with full power to prepare,
execute, acknowledge, and deliver, as applicable, all documents, instruments,
and/or agreements memorializing and/or securing such Member Loan(s), including,
without limitation, such Uniform Commercial Code financing and continuation
statements, mortgages, pledge agreements and other security instruments as may
be reasonably appropriate to perfect and continue the security interest in favor
of such Contributing Member. Upon repayment in full of the Member Loan, any and
all documents evidencing such security interest may be discharged or terminated
without any action on the part of such Contributing Member or such Contributing
Member’s representatives, agents, officers or employees.

(d) Maturity of Member Loan. If, upon the maturity of a Member Loan (taking into
account any agreed upon extensions thereof), any principal thereof and/or
accrued interest thereon remains outstanding, then the Contributing Member may
elect any one (1) of the following options: (A) to renew such Member Loan
pursuant to the terms and provisions of Section 3.6(b), (B) to institute legal
(or other) proceedings against the Defaulting Member for repayment of such loan
which may include, without limitation, foreclosing against the security interest
granted above, or (C) to contribute all or any portion of such outstanding
principal of, and accrued interest on, such Member Loan (or portion thereof) to
the capital of the Company in the manner described in Section 3.6(e) below in
satisfaction of such Member Loan. If (C) is elected, (i) the Defaulting Member
shall be deemed to have received a Distribution equal to the amount of the
outstanding principal amount of the Member Loan so contributed (plus the accrued
and unpaid interest thereon), (ii) the Capital Account and the unreturned
Capital Contributions of the Defaulting Member shall be reduced by such amount,
(iii) the Defaulting Member shall then be deemed to have repaid the outstanding
principal of such Member Loan (plus the accrued and unpaid interest thereon),
and (iv) the Capital Account and the Capital Contributions of the Contributing
Member shall be increased by the amount of the Member Loan (plus the accrued and
unpaid interest thereon). Failure of the Contributing Member to give written
notice to the Non-Contributing Member within thirty (30) days after maturity
shall be deemed to constitute an election to renew such Member Loan for an
additional term of one hundred eighty (180) days on the terms set forth herein.

(e) Capital Contribution of Default Amount/Dilution. Instead of making a Member
Loan, the Contributing Member may fund all or any portion of the Default Amount
as a Capital Contribution. Upon any such contribution by the Contributing
Member, (i) the Participating Percentage of the Defaulting Member shall be
decreased by

 

11



--------------------------------------------------------------------------------

the Dilution Percentage, and (ii) the Participating Percentage of the
Contributing Member shall be increased by the reduction in the Dilution
Percentage of the Defaulting Member. The “Dilution Percentage” shall equal the
amount expressed in percentage points calculated based upon the following
formula: Dilution Percentage = 110% x the quotient of (x) the Default Amount
divided by (y) the total unreturned Capital Contributions of all Members
(including the Default Amount contributed by the Contributing Member). The
respective percentage interest of the Defaulting Member in each level of
priority distributions under Section 4.1 shall be adjusted in the same
proportion as the adjustment made to the Member’s respective Participating
Percentage. Any adjustments to the Participating Percentages pursuant to this
Section 3.6(e) shall be rounded to the nearest one one-hundredth of one
percentage point (.01%). To illustrate, if (i) the Participating Percentages and
unreturned Capital Contributions of HSRE and Campus Crest were 90% and $9,000,
and 10% and $1,000, respectively, (ii) a Mandatory Contribution of $100 was
required to be made by the Members on a 90/10 basis, (iii) Campus Crest failed
to fund its $10 share, and (ii) HSRE funded its 90% share (i.e., $90) as well as
Campus Crest’s 10% share (i.e., $10), then the Dilution Percentage would be
0.11% (i.e., 110% x 10/10,100), and the Participating Percentage of Campus Crest
would be reduced from 10% to 9.89%, while the Participating Percentage of HSRE
would be increased from 90% to 90.11%. In addition, the unreturned Capital
Contributions of each Member would be deemed to be equal to its revised
Participating Percentage, multiplied by the total unreturned Capital
Contributions of the Members.

(f) Member Default. In addition, in the event a Contributing Member elects not
to fund the Default Amount as a Member Loan, the Default Amount shall bear
interest at the same rate that would apply in the case of a Member Loan until
paid, and the Company shall withhold and offset any Distributions that would
otherwise be made to the Defaulting Member against the Default Amounts and
accrued interest thereon, until the Default Amount plus all accrued and unpaid
interest thereon has been paid. The failure of Campus Crest or HSRE to fund its
required share of any Required Amount, in full, by the required Due Date shall
constitute a Campus Crest Triggering Event or HSRE Triggering Event,
respectively, as provided in Section 6.1(a) and Section 6.3(a), respectively,
unless such default is cured within the time periods provided therein, and shall
be subject to the remedies set forth in Article 6.

(g) Enforceability of Provisions. THE MEMBERS ACKNOWLEDGE AND AGREE THAT, UNDER
THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE REMEDIES PROVIDED FOR IN
THIS SECTION 3.6 ARE FAIR AND REASONABLE AND DO NOT CONSTITUTE A FORFEITURE OR
PENALTY. THE MEMBERS FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE BEEN PROVIDED
WITH THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH RESPECT TO THE
PROVISIONS OF THIS SECTION 3.6 AND AGREE AND COVENANT NOT TO CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY SUCH REMEDY AS A PENALTY, FORFEITURE OR
OTHERWISE IN ANY COURT OF LAW OR EQUITY AND/OR ARBITRATION (OR OTHERWISE).

 

12



--------------------------------------------------------------------------------

3.7 Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions.

(a) The Members hereby agree that notwithstanding anything in this Agreement to
the contrary, if either Campus Crest or HSRE reasonably determines that the
available funds of the Company (including unfunded Mandatory Capital
Contributions) are insufficient to pay any Necessary Costs (as hereinafter
defined) and such deficiency is not caused by a Member failing to make a
Mandatory Capital Contribution, such Member (the “Funding Member”) shall have
the right, but not the obligation, to make an Necessary Cost Capital
Contribution to the Company (“Necessary Cost Capital Contribution”) in an amount
sufficient to pay such Necessary Costs without the Approval of any other Member;
provided, however, that nothing contained in this Section 3.7 shall entitle any
Member or the Campus Crest Guarantor to make Necessary Cost Capital
Contributions in lieu of their respective obligations to fund any Required
Amount, including without limitations, Cost Overruns under this Agreement, the
Development Agreement or the Completion and Cost Overrun Guaranty. Any Member
making a Necessary Cost Capital Contribution shall give ten (10) days written
notice (“Necessary Contribution Notice”) to the other Member prior to each
Necessary Cost Capital Contribution, unless immediate funding is necessary to
prevent or ameliorate an emergency that will result in substantial damage to the
Development Project and/or Property or bodily injury to any Person at or about
the Development Project and/or Property as reasonably determined by the Funding
Member, in which case the Funding Member shall give such notice to the other
Members promptly following such Necessary Cost Capital Contribution. Each
Necessary Contribution Notice shall set forth the amount of any Necessary Cost
Capital Contribution, the due date such Necessary Cost Capital Contribution was
made (or the date made in the case of an emergency funding), and the purpose of
such Necessary Cost Capital Contribution.

(b) Within ten (10) days after receipt of the Necessary Contribution Notice, the
Member not initiating the Necessary Cost Capital Contribution (i.e., Campus
Crest or HSRE, as the case may be) (the “Non-Funding Member”) shall have the
right, but not the obligation, to fund an amount up to its Participating
Percentage of the Necessary Cost Capital Contribution.

(c) If the Non-Funding Member funds any portion of such amount within ten
(10) days after receipt of the Necessary Contribution Notice, then (i) such
funded amount shall be distributed to the Funding Member if the Funding Member
funds more than its Participating Percentage of the total amount funded by both
Members, and (ii) the amounts funded by both Members (reduced by any amount
reimbursed to the Funding Member under Section 3.7(c)(i)) shall be treated as
Capital Contributions, subject to Section 3.7(d) below.

(d) In the event a Non-Funding Member does not fully fund its Participating
Percentage of the Necessary Cost Capital Contribution within ten (10) days from
the date of the Necessary Contribution Notice, then that portion of the Funding
Member’s Necessary Cost Capital Contribution constituting the Excess Amount (as
defined below)

 

13



--------------------------------------------------------------------------------

shall constitute a loan to the Company (“Necessary Cost Loan”), which loan shall
bear interest at an annual rate which is the higher of (i) fourteen percent
(14%) per annum and (ii) five hundred (500) basis points over the Prime Rate,
adjusting when and as the Prime Rate adjusts, and shall be repaid prior to any
Distributions under Article 4 or Article 12. For purposes hereof, the “Excess
Amount” shall mean (i) the total Necessary Cost Capital Contribution funded by
the Funding Member (reduced by any amount reimbursed to the Funding Member under
Section 3.7(c)(i)), minus (i) the Equity Portion. The Equity Portion means
(i) the quotient of (x) the amount (if any) funded by the Non-Funding Member,
divided by (y) the Participating Percentage of the Non-Funding Member,
multiplied by (ii) the Participating Percentage of the Funding Member. To
illustrate, if the Participating Percentages of HSRE and Campus Crest were
ninety percent (90%) and ten percent (10%), respectively, and HSRE funded a
Necessary Cost Capital Contribution of $100 and Campus Crest timely funded only
$5, then (x) such $5 would be distributed to HSRE under Section 3.7(c)(i),
(y) the $5 funded by Campus Crest would constitute a Necessary Cost Capital
Contribution, and (z) $45 of the amount funded by HSRE would be treated as an
Necessary Cost Capital Contribution. The remaining $50 funded by HSRE would be
treated as a Necessary Cost Loan.

(e) For purposes hereof, the term “Necessary Costs” shall mean any amount in
excess of the costs required to be funded under Sections 3.2, 3.3, and 3.4
hereof, including without limitation, an expenditure which a Member reasonably
determines in good faith to be needed to preserve the physical integrity, safety
and value of a Property, including, without limitation, an expenditure which a
Member, in good faith, determines to be necessary to (i) to address health or
safety concerns of Tenants, (ii) to pay maintenance, taxes or insurance on a
Property, (iii) to pay, or discharge any liens or encumbrances on the Project
other than loans or encumbrances that are not otherwise in default, or create a
default, under a Construction Loan, and/or (iv) to cure or otherwise avoid any
default occurring under any agreement entered into by the Company or which would
otherwise be binding upon the Properties in any respect (including, without
limitation, any construction or loan documents, Leases, management agreements or
other agreements binding upon the foregoing parties); provided, however, that in
no event shall the payment of any fees to a Member or its Affiliate be deemed a
Necessary Cost.

3.8 Obligations of Campus Crest Guarantor. The Campus Crest Guarantor shall have
the obligation to guarantee the completion of a Development Project and Cost
Overruns with respect to a Development Project as set forth in the Completion
and Cost Overrun Guaranty Agreement attached hereto and incorporated herein by
reference as Exhibit L.

3.9 Organizational Legal Expenses. In the event the Funding Conditions are
satisfied, the Company will pay the legal expenses incurred by HSRE and Campus
Crest with respect to negotiation and preparation of this Agreement, including,
without limitation, any documents attached as exhibits hereto up to a cap of
$30,000 for the legal expenses owed to HSRE’s counsel and $15,000 for the legal
expenses owed to Campus Crest’s counsel (including local counsel retained by
Campus Crest); provided, however, that in the event either Member’s legal costs
shall exceed the cap, but the other Member’s legal fees are below its applicable
cap, then the Company shall pay the portion of the Member’s legal expenses in
excess of the cap up

 

14



--------------------------------------------------------------------------------

to the aggregate of the caps of both Members. Except as provided above, any
legal expenses in excess of a Member’s respective cap shall be borne by the
Member whose counsel exceeded the cap. In the event the Funding Conditions are
not satisfied, then each Member shall be liable for its own legal expenses
related to the Properties and this Agreement. The Company shall pay any and all
legal, accounting, loan, brokers and similar fees and expenses incurred in
connection with the closing of the purchase, lease and financing of the
Properties and shall allocate such costs among the Properties as determined by
the Members.

3.10 Guaranty Loans.

(a) If, other than as a result of the gross negligence, fraud or willful
misconduct of Campus Crest or its Affiliates, a Campus Crest Triggering Event
under Section 6.1(i) has occurred and is continuing, and as a result a lender is
requiring a payment of any portion of any Construction Loan, Acquisition Loan or
any other financing of the Company or the applicable Property Owning Subsidiary
in connection with a default by the Company, the applicable Property Owning
Subsidiary and/or a Campus Crest Guarantor thereunder, then, in each such case,
Campus Crest and/or any Campus Crest Guarantor, as the case may be, shall have
the right to fund all or any portion of the amount (the “Guaranty Default Pay
Down”) that the applicable lender requires in connection with such default or
such other event (including, without limitation, the full repayment of such
loan, if applicable), if any, as a “Campus Crest Guaranty Loan,” which amount
shall be treated as loaned by Campus Crest and/or a Campus Crest Guarantor to
the Company. Any such Campus Crest Guaranty Loan shall bear interest at an
annual rate equal to the rate that was being charged by the applicable lender on
the applicable loan at the time that the Campus Crest Triggering Event under
Section 6.1(i). Campus Crest shall provide HSRE written notice (1) of any
Guaranty Default Pay Down being required by a lender promptly after receiving
notice from the applicable lender and (2) of an election not to fund a Campus
Crest Guaranty Loan to satisfy any Guaranty Default Pay Down as soon as
reasonably practicable, but no event later than five (5) Business Days prior to
the deadline established by the applicable lender to make any Guaranty Default
Pay Down.

(b) HSRE Guaranty Loans. If a Campus Crest Triggering Event under Section 6.1(h)
has occurred and is continuing, HSRE may fund all or any portion of the
difference between the applicable Guaranty Default Pay Down and the applicable
Campus Crest Guaranty Loan as an “HSRE Guaranty Loan,” which amount shall be
treated as a loan by HSRE to Campus Crest and shall bear interest at an annual
rate equal to twenty-five percent (25%). Except as provided in this
Section 3.10(b) or in Section 3.11, any HSRE Guaranty Loan shall be subject to
the same terms and be administered in the same fashion as a Member Loan pursuant
to Section 3.6(b) such that the HSRE Guaranty Loan shall be treated as having
been loaned by HSRE to Campus Crest, and in turn, loaned by Campus Crest to the
Company as a Campus Crest Guaranty Loan; provided, however, that Net Cash Flow
distributed to Campus Crest under Section 4.1(a) or Section 4.2(a) in respect of
any Campus Crest Guaranty Loan shall not be treated as a distribution to Campus
Crest in its capacity as a Member of the Company that would be paid to HSRE in
respect of a HSRE Guaranty Loan. Campus Crest shall have the right to repay a
Campus Crest Guaranty Loan at anytime without the consent of HSRE.

 

15



--------------------------------------------------------------------------------

3.11 Stillwater Event.

(a) Notwithstanding anything herein to the contrary, with respect to phase two
of the Stillwater Property, the following shall be considered a “Stillwater
Event”: the Company (or the Property Owning Subsidiary that owns the Stillwater
Property (the “Stillwater Owner”) fails to obtain all necessary building permits
and other entitlements required to construct 36 new townhomes and 32 additional
apartment units (collectively, the “Additional Stillwater Units”) by (i) with
respect to the townhomes, February 29, 2012, and (ii) with respect to the
apartment units, February 15, 2012.

(b) If, as a result of a Stillwater Event, the lender (the “Stillwater Lender”)
with respect to the loan for the Stillwater Property (the “Stillwater Loan”)
ceases or refuses to advance draws for the construction of the Stillwater
Property, then Campus Crest shall be required to fund an amount necessary to
complete the construction of the Additional Stillwater Units up to a maximum
amount equal to the un-advanced amount of the Stillwater Loan, in which case any
such amount funded by Campus Crest shall be treated as a Campus Crest Guaranty
Loan and will bear interest and be repaid in the same manner as described in
Section 3.10(a). Campus Crest shall provide HSRE written notice of (1) the
Stillwater Lender ceasing or refusing to advance draws for the construction of
the Stillwater Property promptly after receiving notice from the Stillwater
Lender and (2) an election not to fund the Campus Crest Guaranty Loan as soon as
reasonably practicable. If Campus Crest does not fund the amount necessary as
described in this Section 3.11(b), HSRE shall have the right (but not the
obligation to) fund all or any portion of the Campus Crest Guaranty Loan as an
HSRE Guaranty Loan in accordance with Section 3.10(b).

(c) In addition to clause (b) above, if a Stillwater Event has occurred, (A) and
the Stillwater Loan is not in balance and, as a result thereof, the Stillwater
Lender is requiring a pay down of any portion of the Stillwater Loan, Campus
Crest and/or any Campus Crest Guarantor, as the case may be, shall fund all or
any portion of the amount (the “Stillwater Pay Down Amount”) that the Stillwater
Lender requires, if any, as a Campus Crest Guaranty Loan in accordance with
Section 3.10(a) hereof; and (B) Campus Crest shall pay to HSRE an amount equal
to the First Year Stillwater Shortfall Amount (as defined herein). For purposes
hereof, the “First Year Stillwater Shortfall Amount” is equal to HSRE’s
Percentage Interest, multiplied by the excess (if any) of the First Year
Stillwater Targeted Revenue, less the actual gross revenue of the Stillwater
Property for the twelve month period commencing on September 1, 2012. For
purposes hereof, the “First Year Stillwater Targeted Revenue” shall be equal to
$2,965,000.

(d) Campus Crest shall provide HSRE written notice of (1) any Stillwater Pay
Down Amount being required by the Stillwater Lender promptly after receiving
notice from the Stillwater Lender and (2) an election not to fund a Campus Crest
Guaranty Loan to satisfy any Stillwater Pay Down Amount as soon as reasonably
practicable, but in no

 

16



--------------------------------------------------------------------------------

event later than five (5) Business Days prior to the deadline established by the
Stillwater Lender to pay any Stillwater Pay Down Amount. If a Stillwater Pay
Down Amount is required and Campus Crest does not make a Campus Crest Guaranty
Loan to fund the entire amount required, HSRE shall have the right (but not the
obligation to) fund all or any portion of the difference between the applicable
Stillwater Pay Down Amount and the applicable Campus Crest Guaranty Loan (if
any) as an HSRE Guaranty Loan in accordance with Section 3.10(b).

3.12 Fayetteville Event.

(a) Notwithstanding anything herein to the contrary, with respect to the
Fayetteville Property, the following shall be considered a “Fayetteville Event”:
the Company (or the Property Owning Subsidiary that owns the Fayetteville
Property (the “Fayetteville Owner”) fails to obtain all necessary building
permits and other entitlements required to construct 232 apartment units for the
Fayetteville Property (collectively, the “Additional Fayetteville Units”) by
February 15, 2012.

(b) If, as a result of a Fayetteville Event, the lender (the “Fayetteville
Lender”) with respect to the loan for the Fayetteville Property (the
“Fayetteville Loan”) ceases or refuses to advance draws for the construction of
the Fayetteville Property, then Campus Crest shall be required to fund an amount
necessary to complete the construction of the Additional Fayetteville Units up
to a maximum amount equal to the un-advanced amount of the Fayetteville Loan, in
which case any such amount funded by Campus Crest shall be treated as a Campus
Crest Guaranty Loan and will bear interest and be repaid in the same manner as
described in Section 3.10(a). Campus Crest shall provide HSRE written notice of
(1) the Fayetteville Lender ceasing or refusing to advance draws for the
construction of the Fayetteville Property promptly after receiving notice from
the Fayetteville Lender and (2) an election not to fund the Campus Crest
Guaranty Loan as soon as reasonably practicable. If Campus Crest does not fund
the amount necessary as described in this Section 3.12(b), HSRE shall have the
right (but not the obligation to) fund all or any portion of the Campus Crest
Guaranty Loan as an HSRE Guaranty Loan in accordance with Section 3.10(b).

(c) In addition to clause (b) above, if a Fayetteville Event has occurred,
(A) and the Fayetteville Loan is not in balance and, as a result thereof, the
Fayetteville Lender is requiring a pay down of any portion of the Fayetteville
Loan, Campus Crest and/or any Campus Crest Guarantor, as the case may be, shall
fund all or any portion of the amount (the “Fayetteville Pay Down Amount”) that
the Fayetteville Lender requires, if any, as a Campus Crest Guaranty Loan in
accordance with Section 3.10(a) hereof; and (B) Campus Crest shall pay to HSRE
an amount equal to the First Year Fayetteville Shortfall Amount (as defined
herein). For purposes hereof, the “First Year Fayetteville Shortfall Amount” is
equal to HSRE’s Percentage Interest, multiplied by the excess (if any) of the
First Year Fayetteville Targeted Revenue, less the actual gross revenue of the
Fayetteville Property for the twelve month period commencing on September 1,
2012. For purposes hereof, the “First Year Fayetteville Targeted Revenue” shall
be equal to $3,250,000.

 

17



--------------------------------------------------------------------------------

(d) Campus Crest shall provide HSRE written notice of (1) any Fayetteville Pay
Down Amount being required by the Fayetteville Lender promptly after receiving
notice from the Fayetteville Lender and (2) an election not to fund a Campus
Crest Guaranty Loan to satisfy any Fayetteville Pay Down Amount as soon as
reasonably practicable, but in no event later than five (5) Business Days prior
to the deadline established by the Fayetteville Lender to pay any Fayetteville
Pay Down Amount. If a Fayetteville Pay Down Amount is required and Campus Crest
does not make a Campus Crest Guaranty Loan to fund the entire amount required,
HSRE shall have the right (but not the obligation to) fund all or any portion of
the difference between the applicable Fayetteville Pay Down Amount and the
applicable Campus Crest Guaranty Loan (if any) as an HSRE Guaranty Loan in
accordance with Section 3.10(b).

ARTICLE 4

DISTRIBUTIONS TO MEMBERS

4.1 Distribution of Net Cash Flow.

(a) Operating Cash Flow, if any, shall be applied and distributed on a quarterly
basis in the following order of priority:

(i) First, to Campus Crest to the extent of the outstanding principal amount of,
and any accrued but unpaid interest on, any Campus Crest Guaranty Loans made by
Campus Crest pursuant to Section 3.10(a) (interest on such loans being paid
prior to principal);

(ii) Second, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any
Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);

(iii) Third, to the Developer and the Campus Crest Guarantor, as applicable, to
the extent of the Pooled Reimbursement Amount that has not been previously
reimbursed, if any, as set forth in Section 3.4(b)(ii);

(iv) Fourth, to the Members, pro rata, in proportion to and in accordance with
their respective Participating Percentages.

(b) Capital Proceeds, if any, shall be applied and distributed in the following
order of priority:

(i) First, to Campus Crest to the extent of the outstanding principal amount of,
and any accrued but unpaid interest on, any Campus Crest Guaranty Loans made by
Campus Crest pursuant to Section 3.10(a) (interest on such loans being paid
prior to principal);

 

18



--------------------------------------------------------------------------------

(ii) Second, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any
Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);

(iii) Third, to the Members, pro rata, in proportion to and to the extent of the
Net Invested Capital balances of such Member;

(iv) Fourth, to the Members, pro rata, in proportion to and in accordance with
their respective Participating Percentages.

4.2 Timing of Distributions/Prohibition against Reinvesting Proceeds. Operating
Cash Flow shall be distributed to the Members within fifteen (15) days following
the close of each calendar quarter, and any Capital Proceeds shall be
distributed within thirty (30) days after receipt thereof, unless otherwise
Approved by the Executive Committee. Any Operating Cash Flow and Capital
Proceeds with respect to a particular Property shall not be reinvested,
contributed to any other Subsidiary, or used or reserved for payment of any
costs or expenses relating to any Property other than the Property which
generated such Operating Cash Flow or Capital Proceeds without the Approval of
the Executive Committee. The foregoing priorities of application of Net Cash
Flow are for the benefit of the Members only and not for the benefit of any
third party or creditor of the Company or of any Member, and neither the Company
nor any Member shall be liable or responsible to any third party or creditor of
the Company or of any Member for any deviation from such priorities.

4.3 Withholding. If required by either (i) the Code or (ii) by the laws of any
State or local government of the United States, the Company and each of its
Subsidiaries will withhold any required amount from Distributions to a Member or
Distributions to the Company or a Subsidiary, as the case may be, for payment to
the appropriate taxing authority. Any amount so withheld from either Member will
be treated as a Distribution by the Company to such Member. Each Member agrees
to timely file any agreement that is required by any taxing authority in order
to avoid any withholding obligation that would otherwise be imposed on the
Company.

4.4 RESERVED.

4.5 Other Compensation. Except as otherwise expressly provided in this Agreement
and in the Property Management Agreement, the Construction Agreement or the
Development Agreement, or with the written Approval of all Members, no Member or
Affiliate of a Member will be entitled to any salary or other form of
compensation for services rendered to the Company.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

MANAGEMENT

5.1 Management of Company Affairs.

(a) General. Subject to the provisions of this Agreement, the Members shall be
responsible for the management of the Company’s business and affairs. Except as
otherwise provided herein, any action taken by HSRE or Campus Crest in
accordance with the terms of this Agreement shall constitute the act of and
serve to bind the Company. Subject to the limitations set forth herein, Campus
Crest shall be responsible for the day-to-day management of the Company’s
business and affairs, shall be entitled to execute agreements on behalf of the
Company that will serve to bind the Company and shall devote such time and
effort to the Company as is appropriate in light of all facts and circumstances;
provided, however, that notwithstanding any other provision hereof, all
decisions and actions described in Section 5.2 shall require the Approval of the
Executive Committee. In addition, notwithstanding Section 5.5 and the
limitations of the Annual Business Plan and Annual Operating Budget for the
Properties, Campus Crest shall have the authority at any time or from time to
time in an emergency situation to take any action on behalf of the Company
without obtaining the prior Approval of any Member if such action is, in Campus
Crest’s reasonable judgment, necessary or advisable to preserve or protect the
assets of the Company from imminent physical damage or to prevent injury to any
Person. Neither Campus Crest nor HSRE shall be liable to the Company or any
Member for any act or omission performed or omitted pursuant to authority
granted by this Agreement; provided that such limitation of liability shall not
apply to the extent the act or omission was attributable to fraud, gross
negligence, or willful misconduct or knowing violation of law and further
provided that such limitation of liability as between the Members shall not
apply to the extent the act or omission constitutes a Campus Crest Triggering
Event with respect to Campus Crest and a HSRE Triggering Event with respect to
HSRE.

(b) Responsibilities of Campus Crest. Without limiting the generality of
Section 5.1(a) above, the responsibilities of Campus Crest shall include, but
are not limited to, all of the following:

(i) oversee the performance of the TRS, Developer, General Contractor and the
Property Manager in the performance of their respective responsibilities under
the Development Agreements, Construction Agreements and Property Management
Agreements;

(ii) use reasonable efforts to satisfy the Funding Conditions for the
acquisition and development of each Property;

(iii) sourcing and securing the potential acquisition of Properties and
Development Projects;

 

20



--------------------------------------------------------------------------------

(iv) oversee the development of a Development Project and negotiate and
administer, on behalf of the Company, all contracts of the Company and its
Subsidiaries;

(v) liase with local authorities on matters relating to the Properties;

(vi) implement all Major Decisions Approved by the Executive Committee;

(vii) supervise the operation of the Properties in a prudent manner and
establish appropriate marketing programs for the Properties, subject to the
Annual Business Plan and Operating Budget;

(viii) establish and maintain a sound financial accounting system for the
Company and each of its Subsidiaries;

(ix) institute and maintain adequate internal fiscal controls for the Company,
its Subsidiaries and each Property through commonly accepted budgeting,
accounting procedures and timely financial reporting in a manner consistent with
the Annual Business Plan and Annual Operating Budget;

(x) cause the TRS and Property Manager to conform the operations of each
Property to and comply with all applicable Laws (including those pertaining to
licensing and customs); and take all steps necessary to ensure that all licenses
and certificates necessary to operate each Property is maintained at all times,
without interruption;

(xi) cause the Property Manager to, consistent with the terms of the Leases and
prudent practices, endeavor to maintain the Properties as a reasonably safe and
secure environment, promptly notify the Company and HSRE of any security risks
or issues related to any Property that become known to Campus Crest, and attempt
to rectify or remedy promptly such risks or issues to the extent Company funds
are available for such purpose; and

(xii) with respect to each Development Project, during the final thirty
(30) days of each construction warranty, whether or not falling within the term
of the Development Agreement and notwithstanding the expiration of the term of
the Development Agreement, use commercially reasonable efforts to cause the
General Contractor (and if appropriate, the Architect or another consultant) to
conduct an inspection of all systems, components and other work covered by such
construction warranty period, so as to identify and file any and all potential
claims thereunder.

(c) Material Change in Control. If a Campus Crest Material Change in Control (as
defined below) occurs, Campus Crest shall send Notice thereof to HSRE within ten
(10) days after such occurrence (the failure to send such Notice being a
material breach of this Agreement). In the event of a Campus Crest Material
Change in

 

21



--------------------------------------------------------------------------------

Control, HSRE shall have the right as of the date which is thirty (30) days
after the date of the Campus Crest Material Change in Control (the “Campus Crest
Change in Control Effective Date”) to pursue any of the remedies set forth in
Section 6.2; provided, however, if a Campus Crest Material Change in Control
occurs under clause (B) below and HSRE Approves such Campus Crest Material
Change in Control prior to the Campus Crest Change in Control Effective Date, no
Campus Crest Triggering Event shall be deemed to have occurred. For purposes of
this Agreement, a Campus Crest Material Change in Control shall be deemed to
have occurred only if there is a change in Control of any one or more of the
following entities: (A) Campus Crest, (B) Campus Crest Group, LLC, a North
Carolina limited liability company and/or (C) the Campus Crest Guarantor.

(d) Related Party Matters. Campus Crest shall not employ, or permit any other
Person to employ any funds or assets of the Company in any manner other than for
the exclusive benefit of the Company. Except as Approved by the Executive
Committee, the Company shall not pay fees or any other amounts to Campus Crest
or any Affiliate as consideration for the performance of its duties as such.
Campus Crest may designate one or more of its Affiliates, agents or employees to
carry out its duties and responsibilities, provided, however, such delegation
shall in no manner diminish (or be deemed to diminish), or relieve (or be deemed
to relieve) Campus Crest of any obligations of Campus Crest hereunder. Each
Member shall have the right to submit a proposal to the Company and the other
Members to provide services that would otherwise be provided for the Company by
a third party. However, except for the Property Management Agreement,
Construction Agreement and the Development Agreement, no Member (or its
Affiliates) shall receive any fees or compensation from the Company (or any
Subsidiary) (including, without limitation, for the performance of any services
relating to the development, operation, renovation, maintenance, sale,
financing, or refinancing of the Properties), unless the terms and documentation
with respect to such services have been Approved in advance by HSRE and Campus
Crest. With respect to any Related Party Agreement (as defined below), the
Member who is not a party to such Related Party Agreement (or whose Affiliate is
not a party to such Related Party Agreement) shall have the unilateral right to
exercise and enforce any and all of the Company’s rights under such Related
Party Agreement. For purposes hereof, the term “Related Party Agreement” shall
mean any contract or agreement between the Company (or a Subsidiary) and a
Member (or an Affiliate of such Member) including, without limitation, any
agreement for the performance of any services with respect to the Properties or
the sale or refinancing of the Properties.

5.2 Major Decisions. Notwithstanding the other provisions of this Agreement,
neither Campus Crest nor any manager, officer, employee or agent thereof shall
have the authority on behalf of the Company or any Subsidiary to take any
action, make any decision, expend any sum or suffer any obligation if to do so
would constitute a Major Decision without first obtaining the Approval of the
Executive Committee. For these purposes, each of Campus Crest and HSRE shall
from time to time designate their respective Member representatives, each of
whom shall be authorized to act on behalf of such Member (all four appointed
individuals shall be referred to herein as the “Executive Committee”). The two
(2) individuals initially

 

22



--------------------------------------------------------------------------------

authorized to act on behalf of Campus Crest shall be Michael S. Hartnett and Ted
W. Rollins. The two (2) individuals initially authorized to act on behalf of
HSRE shall be Stephen Gordon and Christopher Merrill. Any representative
appointed to the Executive Committee shall have the right to propose a Major
Decision on behalf of the Member which appointed such representative, and Campus
Crest shall cause the Company to present such proposed Major Decision to the
Executive Committee. The representatives of Campus Crest and HSRE shall meet
either by teleconference (upon the agreement of Campus Crest and HSRE) or at the
principal office of the Company (or at such other location as Campus Crest and
HSRE may agree upon) on the request of any Member upon seven (7) business days’
prior written notice to (i) all of the individuals then authorized to act on
behalf of the other Member and (ii) all of the parties that are to receive
notice under Section 13.8 on behalf of such Member. Any and all decisions of the
Executive Committee shall require the approval of not less three (3) of the four
(4) members of the Executive Committee. The failure of Campus Crest or HSRE to
participate in any such meeting after confirmation of receipt of notice whether
by teleconference or otherwise, shall be deemed to constitute the written
approval of such Person of the proposed Major Decision. Any matters
independently constituting Major Decisions shall be deemed approved by the
Executive Committee pursuant to this Section 5.2 if included in a Budget
approved by the Executive Committee in accordance with this Section 5.2. As used
herein, “Major Decision” means any decision proposed by a Member or member of
the Executive Committee to do or take any of the following actions:

(a) Any Capital Event;

(b) The adoption of (or Approval of any modifications to) the Annual Business
Plan or Annual Operating Budget;

(c) Entering into, modifying or enforcing the rights of the Company under any
Material Contracts (as defined below). For purposes of this agreement, a
Material Contract shall mean any written agreement relating to (i) any Major
Decision, or (ii) the development, operation, maintenance, management, lease
(excluding tenant leases), or marketing of all or any portion of the Properties
and/or any other asset of the Company, if (i) the services for such contract are
not provided for in the Annual Operating Budget, or (ii) such contract requires
the approval of the Owner under the Property Management Agreement, Construction
Agreement, Development Agreement or other Related Party Agreement or (iii) the
contract or agreement obligates the Company to make aggregate payments in excess
of Twenty-Five Thousand Dollars ($25,000). Notwithstanding the foregoing, change
orders made by the General Contractor where Owner’s consent is not required
pursuant to the terms and conditions of the Development Agreement shall not
constitute a Major Decision hereunder;

(d) The acquisition of any real or personal property other than as set forth in
the Annual Operating Budget and entering into any material license agreement,
reciprocal easement agreement, conditions, covenants and restrictions, or other
similar agreements or easements materially affecting any portion of the
Properties or title thereto other than as set forth in the Review Items Approved
by HSRE in connection with a Development Project;

 

23



--------------------------------------------------------------------------------

(e) After receipt by Campus Crest of the IC Approval Notice, all decisions and
actions of the Company with respect to Entitlements, changes in zoning and
governmental approvals with respect to a Property other than as set forth in the
Review Items Approved by HSRE in connection with a Development Project;

(f) (i) The creation, assumption, incurring or consent to or release of any
charge, mortgage, deed of trust, pledge, encumbrance, lien or security interest
of any kind upon any property or assets of the Company; (ii) any interest rate
“swap” agreement or similar interest rate hedge or interest rate protection
agreement; (iii) any loan, guaranty, accommodation, endorsement or any other
extension or pledge of credit to any Person; and (iv) the documentation in
connection with the foregoing and the exercise of any rights and remedies with
respect thereto;

(g) Distribution of Operating Cash Flow less frequently than quarterly or
Capital Proceeds other than promptly within thirty (30) days receipt thereof;

(h) Other than with respect to Bradley Arant Boult Cummings LLP, KPMG LLP and
Easley, Endres, Parkhill & Brackendorff, P.C. (which firms shall be deemed
Approved by the Executive Committee as of the date of this Agreement),
appointing or replacing attorneys (other than the appointment of attorneys to
handle eviction or collection matters with respect to the Properties),
accountants, management consultants, bankers, engaging agents, architects,
engineers, environmental consultants or other independent contractors;

(i) Establishing working capital and other reserves by or on behalf of the
Company or any Subsidiary (to the extent not set forth in the Annual Operating
Budget), and determining the amount of distributable Net Cash Flow;

(j) Changing accounting policies, or approving, publishing or distributing,
other than to an existing or prospective lender or purchaser, audited or
unaudited accounts of the Company or any Subsidiary except to the extent
required by Law or in the ordinary course of business with respect to the
preparation of consolidated information for the financial statements of the
parent or Affiliates of Campus Crest;

(k) Any decisions and actions with respect to any tax matters, including,
without limitation, tax elections and other actions taken by Campus Crest in its
capacity as tax matters partner for the Company to the extent permitted by Law;

(l) Permit the Company to take any action, or refrain from taking any action
which, or the effect of which, would constitute or result in the occurrence of a
REIT Prohibited Transaction (as defined below);

(m) Review and Approve to file all tax returns of the Company and/or its
Subsidiaries within fifteen (15) days of receipt thereof;

(n) Indemnifying and advancing expenses in relation to any claim for
indemnification to any Member, Affiliate, agent, advisor, contractor,
co-venturer, co-partner,

 

24



--------------------------------------------------------------------------------

co-shareholder or investee company, partnership or other entity except to the
extent permitted under Article 7, the Property Management Agreement,
Construction Agreement, Development Agreement and/or any other Related Party
Agreement;

(o) The settlement, compromise, submission to arbitration or any other form of
dispute resolution, or abandonment of any claim, cause of action, liability,
debt or damages, due or owing to or from the Company, the enforcement or defense
of suits, legal proceedings, administrative proceedings, arbitration or other
forms of dispute resolutions, and the incurring of legal expenses, where the
amount involved is reasonably expected to exceed Twenty Five Thousand Dollars
($25,000);

(p) (i) The filing or the consent by answer or otherwise to the filing of a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (ii) the
convening of a meeting of creditors or the making or proposing of any
arrangement or composition with, or any assignment for the benefit of, its
creditors, or the pursuing of any similar procedure under any applicable Law, or
(iii) the admission in writing of the inability to pay, or the refusal generally
to pay, debts as they become due;

(q) Except to the extent provided herein, the issuance of additional Membership
Interests to an existing Member or other Person, voting rights, rights to
Distributions, warrants, options, securities convertible into Membership
Interests or other rights to acquire ownership interests in the Company or any
Subsidiary; and the admission of any Person as a Member in the Company or as a
holder of equity of a Subsidiary;

(r) Any merger, reorganization, recapitalization or similar transaction
involving the Company or any Subsidiary;

(s) The formation of any Subsidiary and the ownership structure of Subsidiary,
and the terms and provisions of the organizational documents and governing
agreements of such entity;

(t) Changing the name of the Company or any Subsidiary, other than as required
by Law, or changing the registered office or, registered agent of the Company;

(u) Upon the liquidation of the Company, the appointment of one or more Persons
to act as the liquidator of the Company, and if Campus Crest, HSRE or any
Affiliate thereof shall be appointed as liquidator of the Company, all acts and
deeds taken thereby in the furtherance of the liquidation of the Company;

(v) Subject to Section 13.19, the disclosure of confidential information
relating to financial matters, other than to existing or prospective lenders or
purchasers Approved by HSRE and Campus Crest; and the disclosure of confidential
information relating to the Members; and any publicity, media communications or
other public

 

25



--------------------------------------------------------------------------------

announcements with respect to the Company or the Properties (other than with
respect to routine public relations and communications made by each Property in
the ordinary course of business); and

(w) Any decision requiring the Approval of the Company or its subsidiaries under
the Development Agreement or any other Related Party Agreement; and

Approval of the Executive Committee shall be evidenced by either the execution
of a writing by the required number of members of the Executive Committee or by
a writing executed by an officer of each of HSRE and Campus Crest, with any such
writing being signed in counterparts.

5.3 Property Management Agreement. Immediately after the satisfaction of the
Funding Conditions for each Property, the Company or the Property Owning
Subsidiaries owning each Property shall each enter into a Property Management
Agreement with the Property Manager in the form attached hereto as Exhibit G
(completion of which shall be subject to HSRE Approval). The Members hereby
Approve The Grove Student Properties, Inc., as the Property Manager.
Notwithstanding anything contained in this Agreement or the Property Management
Agreement to the contrary, HSRE shall have the right (without having to obtain
the Approval of Campus Crest) to elect to cause the Company (or any applicable
Property Owning Subsidiary) to obtain and use a master insurance policy to
provide insurance coverage for the Properties; provided, however, that the cost
of such policy shall be equal to or less than the cost of a comparable policy
offered by a comparable insurance provider proposed by Campus Crest.

5.4 Notice of Certain Developments. Each Member shall promptly notify the other
Member after such Member receives notice or has knowledge thereof, of (i) a
default or alleged default by the Company or a Property Owning Subsidiary under
any material contract to which it is a party; (ii) a default or alleged default
by the Property Manager or Developer, Campus Crest or any Affiliate of any such
party under any Property Management Agreement, Construction Agreement or
Development Agreement; (iii) any threatened or pending litigation or
investigation concerning the Company or the Properties of which such Member has
actual knowledge; or (iv) any act concerning the Company, the Properties or any
Subsidiary which constituted or would constitute a violation of Law. The Members
shall keep one another informed on a reasonably current basis concerning any
such matter of which Notice is required to be given.

5.5 Annual Business Plan and Operating Budget.

(a) Campus Crest shall prepare for the Approval of the Executive Committee, no
later than November 1 of each Fiscal Year (except for the 2012 Fiscal Year, no
later than March 31, 2012), the Annual Business Plan for each Property for the
next Fiscal Year, which shall include the following:

(i) A narrative description of any activity proposed to be undertaken;

(ii) A detailed operating budget (“Annual Operating Budget”), including
schedules of projected Operating Cash Flow and projected sources and

 

26



--------------------------------------------------------------------------------

uses of funds for such Fiscal Year, all projected operating costs and capital
expenditures and administrative expenses, and a schedule of projected operating
income or deficits, as the case may be;

(iii) A leasing plan indicating, among other things, recommendations for
achieving market rentals for Leases and minimum acceptable terms for Leases at
the Properties;

(iv) A description of proposed construction, including projected dates for
commencement and completion and capital expenditure requirements; and

(v) Such other information, including a description of plans, contracts,
agreements, governmental approvals and other matters, as may be necessary or
reasonably in order to inform the Executive Committee of all matters relevant to
the development, operation, management and/or sale of the Properties or any
portion thereof, and to otherwise allow the Executive Committee to make an
informed decision with respect to the approval of the Annual Business Plan and
Annual Operating Budget.

(b) If the Executive Committee does not approve an Annual Operating Budget for
any Fiscal Year prior to the commencement of such Fiscal Year, then, until the
Executive Committee shall agree upon an Annual Operating Budget for such year,
the Annual Operating Budget in effect for the immediately preceding Fiscal Year
shall constitute the Annual Operating Budget for such Fiscal Year, except that
(i) any items or portions of the Annual Operating Budget for such Fiscal Year
upon which the Executive Committee agrees shall be substituted for the
corresponding items in the preceding year’s Annual Operating Budget, (ii) with
respect to all items of cost and expense that are not within the discretion of
the Company (including, for example, debt service, real property taxes,
utilities, costs of compliance with governmental requirements, contractually
required increases and all expenditures required under the Management Agreement
or any Lease), the actual amount of each such item shall be substituted for the
amount of such item set forth in the preceding year’s Annual Operating Budget,
and (iii) with respect to items of operating costs and expenses that are within
the discretion of the Company and which have not been authorized in accordance
with the terms of this Agreement, each such item of operating cost or expense
shall be not more than one hundred five percent (105%) of the amount of such
items set forth in the preceding year’s Annual Operating Budget; and (iv) the
Annual Operating Budget shall not include non-recurring capital expenditures in
the prior year’s budget.

5.6 Development of Project.

(a) Delivery of Review Items. Without limiting the generality of Section 5.1(b)
above, Campus Crest shall submit to HSRE or their authorized designees such
agreements, studies and other information or due diligence items (collectively,
the “Review Items”) as may be reasonably requested by HSRE in order for HSRE to
adequately evaluate a subject Development Project (which Review Items may
include, without limitation, those items described in Exhibit C hereto).

 

27



--------------------------------------------------------------------------------

(b) Limitations on Authority. Except as provided in Section 3.3(a), the Company
shall not make any expenditures of Company funds with respect to the development
of any Property, unless and until the Funding Conditions with respect to such
Property have been met. In the event the Funding Conditions for a Development
Project have been satisfied and subsequently there are any material changes in
the Plans and Specifications for an approved Development Project from that
reflected by the Review Items previously submitted by Campus Crest to, and
Approved by, the Executive Committee, Campus Crest shall be required to
re-submit the modified or corrected Review Items to the Executive Committee, and
to obtain updated Approval prior to making any further expenditures relative to
said Development Project.

(c) Development Agreement; Property Management Agreement; and Completion and
Cost Overrun Guaranty.

(i) Immediately after the satisfaction of the Funding Conditions set forth on
Exhibit E with respect to each Property, the Company, the applicable Property
Owning Subsidiary and the Developer shall enter into a Development Agreement in
the form attached hereto as Exhibit F (the completion of any blanks shall be
subject to the Approval of the Executive Committee) with respect to such
Property. The obligations of the Developer shall be guaranteed by the Campus
Crest Guarantors to the extent provided for under the Development Agreement
and/or Completion and Cost Overrun Guaranty.

(ii) Concurrently with the closing of an Additional Property, the Company or the
Property Owning Subsidiary owning the such Property shall enter into the
Property Management Agreement with the Property Manager in the form attached
hereto as Exhibit G (completion of which shall be subject to HSRE Approval). The
property management fee shall be equal to the sum of (i) three percent (3%) of
gross revenue and (ii) three percent (3%) of net operating income, unless
otherwise agreed to by the Members and as set forth in the applicable Property
Management Agreement.

5.7 Rights of HSRE. Notwithstanding any other provision hereof, (i) HSRE has the
right to propose from time to time any Major Decision and (ii) Campus Crest
shall, at the written request of HSRE, promptly bring to all the Members for
their consideration and Approval such proposed Major Decisions and any other
proposed action that Campus Crest is authorized or required to propose to the
Members for Approval hereunder or under the Act.

5.8 Meetings of the Members. The Company shall have quarterly meetings of the
Members at such time as shall be determined by the Members for the purpose of
the transaction of any business as may come before such meeting or discussing
issues concerning the business of the Company which may be raised by a Member.
Special meetings of the Members, for any purpose or purposes, may be called by
either Member at any time. Meetings of the Members

 

28



--------------------------------------------------------------------------------

shall be held by teleconference or otherwise at such place as shall be agreed to
by the Members. Written notice stating the place, day and hour of the meeting,
indicating that it is being issued by or at the direction of the person or
persons calling the meeting, stating the purpose or purposes for which the
meeting is called shall be delivered no fewer than ten (10) nor more than sixty
(60) days before the date of the meeting. Campus Crest shall be responsible for
conducting and directing meetings of the Members unless such meeting has been
called by HSRE, in which case HSRE shall be responsible for conducting and
directing such meeting.

5.9 REIT Related Provisions.

(a) The Members recognize that each Member is owned directly or indirectly by a
real estate investment trust (each a “Parent REIT”) and a real estate investment
trust must comply with a number of restrictions under the Code to maintain its
status as a real estate investment trust (“REIT”) under Section 856 of the Code.
Each Member acknowledges that it has examined the books and records associated
with the Property and has determined that the current operational structure of
the Property would allow each Parent REIT to qualify as a REIT. In the event
either Member desires to modify the structural operations of the Properties or
take any action not provided for under an applicable Annual Business Plan or
Annual Operating Budget, it will present such proposed modification to the
Executive Committee. If either Member determines that the proposed modification
(x) would cause any of the income derived by the Company to fail to qualify as
“rents from real property” or as other qualifying income under Section 856(c)(2)
of the Code or (y) would otherwise cause a Parent REIT to fail to qualify as a
REIT under the Code, such modification shall not occur without the Executive
Committee’s Approval. Without limiting the generality of the foregoing, neither
Member shall modify the structure currently utilized to provide at the Property
if either Member determines that it would cause the Company to derive
“impermissible tenant service income” within the meaning of Section 856(d)(3) of
the Code without first presenting such proposed modification to the Executive
Committee and obtaining the Executive Committee’s Approval.

(b) The Company will explore alternatives to providing such services including,
but not limited to, providing any such services through a “Taxable REIT
Subsidiary” (“TRS”) of the Parent REITs or an independent contractor (as defined
in Code Section 856(d)(3)) from whom neither the Company nor the Parent REITs
derive any income, directly or indirectly. In this regard, the Members hereby
agree that if requested by either Member, the Company will form a wholly owned
subsidiary that will elect to be a TRS for the purposes of (i) providing any
services to the tenants of the Properties that could potentially cause any
income from the Properties to be impermissible tenant services income and/or
(ii) operating any retail activities undertaken at the Property. Upon the
acquisition or development of an Additional Property, the Company (or a Property
Owning Subsidiary) and the TRS shall enter into a services agreement (the
“Services Agreement”) in substantially the same form to be attached hereto as
Exhibit N following the date of this Agreement and upon the review and approval
of both Members, whereby the TRS shall perform such services as set forth in the
Services Agreement.

 

29



--------------------------------------------------------------------------------

ARTICLE 6

TRIGGERING EVENTS; REMEDIES

6.1 Campus Crest Triggering Event. Each of the following shall constitute a
Campus Crest Triggering Event:

(a) Any material failure by Campus Crest to perform its obligations under this
Agreement that is not cured to HSRE’s reasonable satisfaction within fifteen
(15) days after Notice of breach by HSRE regarding monetary default and within
forty (40) days after Notice of breach by HSRE regarding non-monetary default
(provided that such cure period for a non-monetary default by Campus Crest shall
be extended for an additional period, not exceeding an additional ninety
(90) days, so long as Campus Crest is diligently pursuing the cure of such
default during such extended cure period);

(b) Any material breach of a representation, warranty or covenant (i) by the
Property Manager under the Property Management Agreement so long as the Property
Manager is an Affiliate of Campus Crest; (ii) by the Developer under the
Development Agreement, so long as the Developer is an Affiliate of Campus Crest;
(iii) by Campus Crest or its Affiliates under the Non-Competition and Right of
First Opportunity Agreement; (iv) by the General Contractor under the
Construction Agreement so long as the General Contractor is an Affiliate of
Campus Crest or (v) by Campus Crest or its Affiliates under any Related Party
Agreement, in each case in the event such material breach is not cured within
any applicable grace period under the applicable contractual agreement;

(c) The failure by Campus Crest to obtain the Approval of HSRE prior to taking
any action requiring the Approval of HSRE hereunder; provided, however, that a
Campus Crest Triggering Event shall not be deemed to have occurred if Campus
Crest fails to obtain the Approval of HSRE prior to taking any action requiring
HSRE Approval and such action is ultimately Approved by HSRE after such action
is taken;

(d) RESERVED;

(e) The failure by Campus Crest to fund, in full, any Required Amount under
Article 3 including any grace period provided therein;

(f) Any transfer or encumbrance of Campus Crest’s Membership Interest in the
Company or any portion thereof or any direct or indirect interest therein not
permitted herein without the Approval of HSRE; provided, however, that in the
event that such transfer or encumbrance does not cause any material harm to
HSRE, Campus Crest shall have the right to cure such breach to HSRE’s reasonable
satisfaction within fifteen (15) days of Notice of breach by HSRE;

(g) Any Material Change in Control not Approved by HSRE under Section 5.1(c);
and

 

30



--------------------------------------------------------------------------------

(h) Any act of willful misconduct or fraud by Campus Crest concerning its
obligations under this Agreement or any act of willful misconduct or fraud by
the Developer concerning its obligations under the Development Agreement, the
General Contractor concerning its obligations under the Construction Agreement
or by the Property Manager concerning its obligations under the Property
Management Agreement or by any Affiliate of Campus Crest under any other Related
Party Agreement.

(i) The occurrence of any event of default under any Construction Loan,
Acquisition Loan or any other financing relating to the Properties caused by the
occurrence of a Bankruptcy of Campus Crest or its Affiliates, the failure of
Campus Crest or its Affiliates to satisfy any guaranty obligations (whether or
not related to the applicable Construction Loan or Acquisition Loan) or the
failure of Campus Crest or its Affiliates to comply with any Guarantor Financial
Covenants (as defined below), unless such default is waived by the applicable
lender or Campus Crest cures such default within the time period provided for
such cure under the applicable guaranty and/or Construction Loan or Acquisition
Loan documents related thereto. For purposes hereof, the term “Guarantor
Financial Covenants” shall mean: (1) any financial covenants of Campus Crest or
its Affiliates in its capacity as a guarantor under any Acquisition Loan or
Construction Loan or financing related to the Properties and that are contained
in the applicable guaranty or loan documents related thereto, including, without
limitation, any covenant requiring such guarantor(s) to maintain a minimum net
worth or a minimum amount of liquid assets or any covenant or other obligation
prohibiting a material adverse change in the financial condition of such
guarantor; (2) any covenant relating to the delivery of any financial
information, compliance certificates, tax returns or other financial information
relating to Campus Crest or its Affiliates required to be delivered under the
applicable guaranty or loan documents related thereto, and (3) the breach by
Campus Crest or its Affiliates of any other representation or warranty contained
in the applicable guaranty or loan documents related to any of the foregoing. In
no event shall the Company or any Subsidiary be considered an Affiliate of
Campus Crest for purposes of this Section 6.1.

6.2 Remedies for Campus Crest Triggering Event. In addition to the remedies set
forth herein, upon the occurrence of a Campus Crest Triggering Event, and at any
time thereafter after the applicable period for cure has lapsed, if any, HSRE
may, at its option, exercise any one or more of the following remedies without
the Approval of any other Member:

(a) Cause the Company to market and sell the Properties to a third party for
such prices and on such terms as HSRE deems appropriate, without the need for
Approval of Campus Crest and without any right on the part of Campus Crest to
purchase any of the Properties;

(b) Dissolve the Company;

(c) Exercise, in its sole discretion, the Company’s right to terminate (or
otherwise enforce any other remedy with respect to) the Property Management
Agreement, the Construction Agreement, the Development Agreement or any other
Related Party Agreement between the Company or any Subsidiary and Campus Crest,
or any Affiliate of Campus Crest;

 

31



--------------------------------------------------------------------------------

(d) Replace Campus Crest as the Member vested with day-to-day management control
of the affairs of the Company as set forth in Section 5.1 pursuant to
Section 6.5; and

(e) In the case of a Campus Crest Triggering Event under Section 6.1(h) by
Campus Crest only, purchase the Membership Interest of Campus Crest for an
amount equal to the Net Invested Capital of Campus Crest.

6.3 HSRE Triggering Event. Each of the following shall constitute an HSRE
Triggering Event:

(a) Any material failure by HSRE to perform its obligations under this Agreement
that is not cured to Campus Crest’s reasonable satisfaction within fifteen
(15) days after Notice of breach by Campus Crest regarding monetary default and
within forty (40) days after Notice of breach by Campus Crest regarding a
non-monetary default (provided that such cure period for a non-monetary default
shall be extended for an additional period, not exceeding an additional ninety
(90) days, so long as HSRE as the case may be, is diligently pursuing the cure
of such default during such extended cure period);

(b) The failure to fund, in full, any Required Amount under Article 3;

(c) Any transfer or encumbrance of HSRE’s Membership Interest in the Company or
any portion thereof or any direct or indirect interest therein not permitted
herein without the Approval of Campus Crest; provided, however, that in the
event that such transfer or encumbrance does not cause any material harm to
Campus Crest, HSRE shall have the right to cure such breach to Campus Crest’s
reasonable satisfaction within fifteen (15) days of Notice of breach by Campus
Crest; and

(d) Any act of willful misconduct or fraud by HSRE concerning its obligations
under this Agreement.

6.4 Remedies for HSRE Triggering Event. Upon the occurrence of a HSRE Triggering
Event, and at any time thereafter, after the applicable period for cure has
lapsed, if any, Campus Crest may, at its option, exercise any one or more of the
following remedies without the Approval of any other Member:

(a) Cause the Company to market and sell any or all of the Properties to a third
party for such prices and on such terms as Campus Crest deems appropriate,
without the need for approval of HSRE and without any right on the part of HSRE
to purchase any of the Properties;

(b) Dissolve the Company; or

 

32



--------------------------------------------------------------------------------

(c) In the case of a HSRE Triggering Event under Section 6.3(d) by HSRE only,
purchase the Membership Interest of HSRE for an amount equal to the Net Invested
Capital of HSRE.

 

6.5 Replacement of Campus Crest as Day-to-Day Manager; Executive Committee
Changes Upon Replacement.

(a) In the event a Campus Crest Triggering Event, HSRE may elect, by delivery of
ten (10) days prior written notice thereof to Campus Crest, to replace Campus
Crest as the Member vested with day-to-day management control of the affairs of
the Company or to admit an Affiliate of HSRE in such capacity, effective as of
the date of the occurrence of such Campus Crest Triggering Event or Event of
Withdrawal as hereinafter defined (the “Conversion Date”). In the event HSRE
exercises its rights under this Section 6.5(a), Campus Crest or its
successor-in-interest, as the case may be, shall promptly upon demand of HSRE
execute and deliver to the Company all documents that may be necessary or
appropriate, in the opinion of counsel of the Company, to effect the transfer of
management control of the day-to-day affairs of the Company and Campus Crest
shall remain liable for all liabilities, duties and obligations of Campus Crest
arising prior to such transfer of rights. From and after the Conversion Date
(whether or not such conversion election is made by HSRE), Campus Crest shall
have no rights to participate in the management and affairs of the Company. In
addition, upon the occurrence of a Campus Crest Triggering Event, HSRE shall
have the right, by delivery of written notice thereof to Campus Crest, to direct
all Executive Committee members previously appointed by Campus Crest to
immediately resign as Executive Committee members as of the date of occurrence
of the Campus Crest Triggering Event and after the Campus Crest Conversion Date,
(i) Campus Crest shall have no right to appoint any Executive Committee Members,
(ii) HSRE shall have the right to appoint all Executive Committee Members,
(iii) HSRE shall have the right to reduce the size of the Executive Committee to
any number it desires in its sole and absolute discretion, and (iv) Campus Crest
shall have no right to vote on any Major Decisions or other matters relating to
the Company or otherwise make any decisions on behalf of the Company, including,
without limitation, exercising any right to sell the Properties pursuant to
Article 9. Notwithstanding anything in this Section 6.5 to the contrary, Campus
Crest shall retain the right to receive distributions of the Company Operating
Cash Flow and Capital Proceeds pursuant to Article 4 herein.

(b) If HSRE terminates Campus Crest’s management rights as provided above, HSRE
shall be entitled to provide and perform, or retain another Person to provide
and perform, the facilities, personnel and services formerly performed by Campus
Crest (or its Affiliate) and HSRE or such Person shall be entitled to a
reasonable rate of compensation for such services and to reimbursement for all
expenses reasonably incurred in connection therewith, including, without
limitation, the cost of facilities, supplies and personnel acquired, used or
retained exclusively for the Company and an allocable portion of HSRE’s or such
Person’s general and administrative expenses to reflect the value of shared
facilities, supplies and personnel.

 

33



--------------------------------------------------------------------------------

6.6 Other Remedies for Breach. The rights and remedies of the Members set forth
in this Agreement are neither mutually exclusive nor exclusive of any right or
remedy provided by law, in equity or otherwise. Subject to the dispute
resolution provisions of Section 13.3, the Members agree that all legal remedies
(such as monetary damages), other than punitive damages as well as all equitable
remedies (such as specific performance) will be available for any breach or
threatened breach of any provision of this Agreement.

ARTICLE 7

INDEMNIFICATION

7.1 General.

(a) None of the Members or any Member’s agents, officers, partners, members,
employees, representatives, directors, shareholders or Affiliates (each such
party, an “Indemnified Party”) shall be liable, responsible or accountable in
damages or otherwise to the Company or any Member for (i) any act performed in
good faith within the scope of the authority conferred by this Agreement that
does not constitute a breach of this Agreement, (ii) any good faith failure or
refusal to perform any acts except those required by the terms of this
Agreement, or (iii) any performance or omission to perform any acts in reliance
on the advice of accountants or legal counsel for the Company other than those
which would constitute a breach of this Agreement; provided, however, that each
Indemnified Party shall nevertheless be liable and shall not be entitled to
indemnification in all events for its acts or omissions performed or omitted to
be performed in bad faith or for gross negligence or willful misconduct.

(b) The Company shall, but only to the extent of the assets of the applicable
Property Owning Subsidiary that specifically relates to the Property giving rise
to the applicable loss, liability, expense, damage or injury, cause each
Property Owning Subsidiary to indemnify and hold harmless each Indemnified Party
from and against any loss, liability, expense, damage or injury suffered or
sustained by him, her or it by reason of (i) such Person’s status as a Member or
agent, officer, partner, member, employee, representative, director shareholder
or Affiliate of a Member, (ii) any acts, omissions or alleged acts or omissions
arising out of his, her or its activities within the scope of the authority
conferred on the respective Members, or the Person so appointed by this
Agreement or by law; (iii) any performance or omission to perform any acts based
upon reasonable good faith reliance on the advice of accountants or legal
counsel for the Company, including any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim, and provided
that the acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceedings or claims are based were not performed or omitted
to be performed in bad faith and did not constitute gross negligence or willful
misconduct. The Company shall have the right to assume the defense in any action
or claim with respect to which indemnification is claimed hereunder.

 

34



--------------------------------------------------------------------------------

7.2 Insurance. The indemnification provisions of this Article 7 do not limit the
right of a Member or other Person to recover under any insurance policy
maintained by the Company or a third party. If a Person is or may be entitled to
receive a payment under any such insurance policy, (i) the insurance coverage
shall be such Person’s first recourse and the Company shall be obligated to make
payment under this Article 7 only to the extent that the claim is not fully
covered by insurance, and (ii) to the extent that the Company makes any payment
under this Article 7, it shall be subrogated to the claims of such Person under
the applicable insurance policies. If, with respect to any liability against
which indemnification is due under Section 7.1, any Member or other Person
receives an insurance policy payment which, together with any indemnification
payment made by the Company, exceeds the amount of such liability, then such
Member or other Person will immediately repay such excess to the Company.

7.3 Approval of Payments. Prior to making any payment or advance under
Section 7.1, the Company shall give notice to all Members of the proposed
payment and shall provide the Members with such information as they may request
to assess the Company’s obligation to make such payment. If either Member
objects to such payment within ten (10) days after receipt of such notice, the
Company shall submit the issue to arbitration under Section 13.3 and shall make
payment to the claimant only to the extent that the arbitrators determine
payment to be due or that the Members subsequently agree. As a condition to the
right to indemnification under this Agreement, each Person otherwise entitled to
indemnification must execute and deliver to the Company a written agreement to
be bound by the decision of the arbitrator with respect to any claim for
indemnification. Such Person shall be a party to any such arbitration
proceedings, whether or not such person elects to appear therein.

7.4 Indemnification by Member. If the Company is made a party to any litigation
or otherwise incurs any loss or expense as a result of or in connection with any
Member’s personal obligations or liabilities unrelated to Company business, such
Member shall indemnify and reimburse the Company for all such loss and expense
incurred, including reasonable attorneys’ fees. The liability of any Member
pursuant to this Section 7.4 may be assessed against such Member’s interest in
the Company, including such Member’s right to receive Net Cash Flow, and any
other Distributions or payments from the Company; provided, however, the
liability of a Member under this Section 7.4 shall not be limited to such
Member’s interest in the Company, but shall also be enforceable against such
Member personally. Nothing herein contained shall be deemed to imply that any
Person shall be a third party beneficiary of the terms of this Section 7.4
(which terms shall inure solely to the benefit of the Company and the respective
Members, as expressly set forth in this Section 7.4).

ARTICLE 8

ACCOUNTING; REPORTING

8.1 Fiscal Year. For income tax and accounting purposes, the Fiscal Year of the
Company will end on December 31 in each year (unless otherwise required by the
Code).

8.2 Accounting Method. For income tax purposes, the Company will use the accrual
method of accounting (unless otherwise required by the Code). For financial
reporting purposes,

 

35



--------------------------------------------------------------------------------

financial statements of the Company are required to be prepared in accordance
with the Generally Accepted Accounting Principles under U.S. Standards (“GAAP”).
Campus Crest acknowledges that the financial statements of HSRE will be required
to be reported in accordance with GAAP, and hereby agrees to promptly make
available to HSRE (and cause the accountants for the Company to deliver) any and
all information relating to the Company, including without limitation books and
records, working papers and financial accounts, which may be requested by HSRE
to cause the financial statements of HSRE to be prepared in accordance with the
provisions hereof. Any such costs, as well as reasonable costs incurred by HSRE,
including reasonable fees of the accountants of HSRE, to adjust financial
reports received by the Company to be prepared in accordance with the provisions
hereof, shall be borne by the Company.

8.3 Determination and Allocation of Profits and Losses. For each Fiscal Year,
Profits and Losses of the Company will be determined and allocated to the
Members as provided in Exhibit B.

8.4 Returns. Campus Crest will, at the Company’s expense, cause the preparation
and timely filing of all tax returns required to be filed by the Company and any
Subsidiary pursuant to the Code, as well as all other tax returns required in
each jurisdiction in which the Company or any Subsidiaries is required to file a
tax return, all of which shall be subject to Approval of the Executive Committee
as described in Section 5.2 hereof. Campus Crest shall deliver a Form K-1 to
each of the Members, along with any other information relating to the Company in
order for the Members to file their respective tax returns by March 15 of each
taxable year. Campus Crest shall deliver copies of all tax returns to HSRE for
its prior Approval, which delivery shall be made no later than forty-five
(45) days following the end of each tax fiscal year.

8.5 Financial Statements and Reports to Members. The Company shall prepare and
provide financial statements and reports to each Member as follows:

(a) Monthly Financial Statements. Campus Crest shall prepare an unaudited
balance sheet of the Company as of the end of each month of each Fiscal Year and
unaudited operating statements, and statements of cash flow for each calendar
month showing the Company’s results for the month and the year to date and
compared to the applicable budget set forth in the then approved Annual Business
Plan and Annual Operating Budget. Each such financial statement shall be
prepared in accordance with GAAP (or such other accounting principles Approved
by HSRE) consistently applied and shall be certified to be true and correct to
the best of Campus Crest’s knowledge and belief. Copies shall be furnished to
the Members within twenty (20) days after the end of each calendar month. A form
of such financial statement is attached hereto as Exhibit I.

(b) Annual Financial Statements. If requested by HSRE, Campus Crest shall, at
the Company’s expense, engage a firm of independent certified public accountants
which is Approved by HSRE, in which case the independent certified public
accountants shall within sixty (60) days after the end of each Fiscal Year
(i) render their opinion on the balance sheet of the Company as of the end of
each Fiscal Year, and on

 

36



--------------------------------------------------------------------------------

the Company’s statements of income and cash flow for each Fiscal Year, as
prepared by Campus Crest, and (ii) render their report on the computations of
Net Cash Flow for each Fiscal Year made by Campus Crest and as to whether
distributions thereof during such Fiscal Year were in accordance with
Sections 4.1 hereof. There shall be no requirement that an audit be performed
with respect to the Company, unless so requested by a Member, in which case the
costs and expenses of such audit shall be borne by the Company. Notwithstanding
the foregoing, HSRE shall have the right at any time to cause the Company to
cease using an independent accounting firm to prepare the foregoing financial
statements, in which case such statements shall be prepared by Campus Crest’s
internal accounting department.

(c) Monthly Status Report. Campus Crest shall prepare (or cause the Property
Manager or Developer, as the case may be, to prepare) and distribute to the
Members not less often than monthly a status report on the Properties which
shall contain as appropriate (i) a description of the status of construction of
the Properties in a form attached hereto as Exhibit J, (ii) occupancy rates and
impending lease expirations, (iii) a summary of rental rates being charged,
(iv) any material deviations or expected deviations from all Development Budgets
and the Annual Business Plan and Operating Budget for each Property and an
explanation thereof, (vi) with respect to each Development Project, during the
construction period, a report containing those items listed on Schedule 2
attached hereto, and (vii) with respect to each Development Project, after the
construction period, and each Acquisition Project, a report containing those
items listed on Schedule 3 attached hereto.

8.6 Books and Records. Campus Crest shall keep or cause to be kept complete and
accurate books and records with respect to the Company’s business and the
accounts of the Members in which shall be entered all matters relating to the
business and operations of the Company, including all income, expenditures,
assets and liabilities thereof. The books and records of the Company will be
maintained at the Company’s principal office.

8.7 Information; Cooperation with HSRE.

(a) Each Member shall have complete and unrestricted access to the books and
records of the Company and Subsidiaries and to all information and documents
relating to the Company or its affairs, including the right to copy any or all
thereof. A Member wishing to exercise the right of access shall be required to
give Campus Crest reasonable notice and to conduct its examination during normal
business hours in a manner that does not unreasonably interfere with the
operation of Campus Crest’s or the Company’s business, but shall be subject to
no other procedures, requirements or conditions. Campus Crest shall not be
entitled to keep any information related to the Company confidential from the
Members. A Member need not state the purpose of any request for information. The
information available to the Members shall include, without limitation, all
information relating to the development of a Development Project or operation of
a Property or the Company’s financial affairs under this Agreement, the Property
Management Agreement, the Construction Agreement, the Development Agreement and
any other Related Party Agreements.

 

37



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 8.7(a), the Members hereby agree
that the Company and Campus Crest shall (i) cooperate with HSRE or its designees
or representatives in delivering to the foregoing parties any information and
documents requested by such parties, (ii) cooperate with HSRE and Ernst & Young
in delivering any information and documents requested by such parties in
connection with any external audits of HSRE or its Affiliates conducted by
Ernst & Young, and (iii) cooperate with HSRE in delivering any information and
documents requested by HSRE in connection with any internal audits of HSRE
conducted by HSRE or its Affiliates.

8.8 Banking. The Company shall establish one or more bank or financial accounts
for the Company and for each Subsidiary. Campus Crest may authorize one or more
individuals to sign checks on and withdraw funds from such bank or financial
accounts (each, a “Campus Crest Authorized Bank Account Signatory”). Campus
Crest shall place such limitations and restrictions on such authority as HSRE
shall Approve. In addition, Campus Crest shall cause an individual appointed by
HSRE (the “HSRE Bank Account Representative”) to have access to all information
with respect to such any bank or financial accounts established for the Company
by filing the necessary documentation with the applicable bank and/or financial
institution. The individual initially appointed as HSRE Bank Account
Representative shall be Andrew Denekas. If HSRE notifies Campus Crest that it
reasonably believes, in good faith, that a Campus Crest Triggering Event has
occurred, HSRE shall have the right, with or without further cause, in its sole
and absolute discretion, to revoke the authority of any Campus Crest Authorized
Bank Account Signatory and to appoint the HSRE Bank Account Representative as a
replacement for such Campus Crest Authorized Bank Account Signatory. In the
event the Members determine that a Campus Crest Triggering Event has not
occurred, then Campus Crest shall have the right to reinstate the authority of
the Campus Crest Authorized Bank Account Signatory with respect to the
applicable bank or financial accounts.

ARTICLE 9

SALE OF PROPERTIES; PURCHASE OPTION

9.1 Right to Initiate Sale of Properties. At any time after the twenty-four
(24) month anniversary of the Substantial Completion Date of the last Property
to be developed by the Company (the “Buy/Sell Trigger Date”), either Campus
Crest or HSRE (the “Initiating Member”) shall have the right to initiate the
provisions of this Article 9 with respect to any one or more of the Properties
owned by the Company, by delivering written notice (a “Buy/Sell Notice”) to the
other Member (the “Non-Initiating Member”) setting forth a price (the “Buy/Sell
Price”) for such Property(ies) (the “Buy/Sell Property”). The Members further
agree that in the event HSRE and Campus Crest and/or their Affiliates shall
establish one or more other Portfolio Companies, the buy/sell provisions set
forth in the operating agreement of such Portfolio Companies shall be the same
as set forth in this Agreement.

9.2 Initiation and Elections.

(a) The Non-Initiating Member shall have a period of sixty days after the
receipt of the Buy/Sell Notice (the “Exercise Period”) within which to notify
the

 

38



--------------------------------------------------------------------------------

Initiating Member in writing (the “Reply Notice”) whether the Non-Initiating
Member, in its sole discretion, shall either (x) buy the Initiating Member’s
interest in the Buy/Sell Property for cash pursuant to Section 9.2(b) below
(“Purchase Option”), or (y) consent to the sale of the Buy/Sell Property (or its
interest in the Buy/Sell Property) to the Initiating Member at one hundred
percent (100%) of the Buy/Sell Price or to a third party for a cash purchase
price (before deduction of Selling Expenses) not less than ninety-five percent
(95%) of the Buy/Sell Price set forth in the Buy/Sell Notice (“Sale Option”).

(b) If the Non-Initiating Member timely gives the Reply Notice electing the
Purchase Option, the purchase price for the Initiating Member’s interest in the
Buy/Sell Property (the “Initiating Member Purchase Price”) shall be equal to the
amount which would be distributed under Section 4.1 to the Initiating Member if
(i) the Buy/Sell Property were sold in a hypothetical sale for a net price equal
to the Buy/Sell Price, less Selling Expenses, (ii) all of the Company’s (or the
applicable Subsidiary’s) liabilities with respect to the Buy/Sell Property were
paid, in full, (iii) rents, taxes and other similar items with respect to the
Buy/Sell Property were pro-rated, (iv) the applicable Subsidiary was liquidated,
and (v) the remaining proceeds were distributed in accordance with Section 4.1.
For purposes hereof, Selling Expenses shall mean transfer taxes, survey and
title charges, state deed fees, recording fees to clear title, documentary fees
and taxes, if incurred and other closing costs customarily incurred by the
seller for property that is the subject of this Agreement and apportioned to the
seller in accordance with local customs. If the Non-Initiating Member is HSRE,
Campus Crest shall promptly provide HSRE with all information regarding the
Company which is reasonably available to Campus Crest and necessary to calculate
the Initiating Member Purchase Price. If the Non-Initiating Member timely gives
the Reply Notice electing the Purchase Option above, the Non-Initiating Member
shall be conclusively deemed to have agreed to purchase, and the Initiating
Member shall be conclusively deemed to have agreed to sell, the interest of the
Initiating Member in the Buy/Sell Property at the Initiating Member Purchase
Price.

(c) If the Non-Initiating Member timely gives the Reply Notice electing the Sale
Option, the Non-Initiating Member shall be deemed to have irrevocably consented
to the sale of the Buy/Sell Property for a cash price equal to or greater than
ninety-five percent (95%) of the price set forth in the Buy/Sell Notice (it
being acknowledged that such proceeds shall be distributed in accordance with
Section 4.1 hereof), or if the Initiating Member elects to purchase the interest
of the Non-Initiating Member in the Buy/Sell Property, to sell its interest in
the Buy/Sell Property to the Initiating Member for a purchase price based on one
hundred percent (100%) of the Buy/Sell Price calculated pursuant to Section 9.3
below. If the Non-Initiating Member fails to give a Reply Notice prior to the
expiration of the Exercise Period, it shall be conclusively presumed that the
Non-Initiating Member has properly elected the Sale Option.

9.3 Failure of Non-Initiating Member to Exercise Purchase Option; Marketing of
Properties.

(a) If the Initiating Member delivers a Buy-Sell Notice and the Non-Initiating
Member elects (or is deemed to have elected) the Sale Option, then the
Initiating Member

 

39



--------------------------------------------------------------------------------

shall have the obligation to either (i) during the ninety (90) day period (“Sale
Period”) following the exercise or deemed exercise of the Sale Option to take
all steps reasonably necessary to complete the sale of the Buy/Sell Property to
a third party for a cash price equal to or greater than ninety-five percent
(95%) of the Buy/Sell Price and on terms deemed satisfactory to the Initiating
Member in its sole discretion; provided, however, that in no event shall the
Initiating Member have the right to execute on behalf of the Company any
contract or documentation imposing personal liability on any Member or Affiliate
thereof or indemnifying the purchaser for any breaches of covenants,
representations or warranties of the Company beyond one year after the date of
sale or the expiration of the relevant statute of limitations, as applicable, or
(ii) during the sixty (60) day period following the exercise or deemed exercise
of the Sale Option to deliver written notice to the Non-Initiating Member
stating its intention to purchase the interest of the Non-Initiating Member in
the Buy/Sell Property for a cash price (the “Non-Initiating Member Purchase
Price”) equal to the amount which would be distributed under Section 4.1 to the
Non-Initiating Member if the Buy/Sell Property was sold at one hundred percent
(100%) of the price set forth in the Buy/Sell Notice (and all of the Company’s
liabilities with respect to the Buy/Sell Property were paid, in full, and rents,
taxes and other similar items were pro-rated, and the Company was liquidated).

(b) If the Initiating Member delivers written notice to the Non-Initiating
Member electing to purchase the interest the Non-Initiating Member in the
Buy/Sell Property, upon delivery of such notice, the Initiating Member shall be
obligated to purchase the interest the Non-Initiating Member in the Buy/Sell
Property and the Non-Initiating Member shall be obligated to sell its interest
in the Buy/Sell Property to the Initiating Member for a cash price equal to the
Non-Initiating Member Purchase Price.

(c) Any marketing of the Buy/Sell Property shall be done in a commercially
reasonable manner, and in the event the Initiating Member causes the Company or
the Members to enter into any term sheet, letter of intent or contract for the
sale of the Buy/Sell Property, any such document shall include customary
confidentiality provisions requiring the third party to keep information
regarding the Company confidential and prohibiting the disclosure of any
information relating to the Company to any person other than its attorneys,
advisors, representatives and lenders.

9.4 Releases; Consents.

(a) If any Member properly elects to purchase the other Member’s respective
ownership interest in the Buy/Sell Property or the Membership Interest of the
other Member (in the event a Member has properly elected to purchase the other
Member’s respective ownership interest in all of the Properties), and the
selling Member(s) or any of its Affiliates (including the Developer) is a
guarantor or an indemnitor of any obligations of the Company or its Subsidiaries
with respect to the Buy/Sell Property or is otherwise personally liable thereon
(“Recourse Obligations”), a condition precedent to the closing shall be that the
purchasing Member shall obtain a release of all such Recourse Obligations,
except for Recourse Obligations that arise out of acts or events which occur
simultaneously with or prior to the Selling Member’s transfer of its

 

40



--------------------------------------------------------------------------------

ownership interest in the Buy/Sell Property or its Membership Interest, as the
case may be, to the purchasing Member; or if such a release is obtainable only
with the payment of money by any Member, the purchasing Member shall fully
indemnify the selling Member and its Affiliates with respect to any such
obligations. Any such indemnity by the purchasing Member shall be secured by its
right to all Distributions by the Company (both with respect to the purchased
Membership Interest and with respect to all other Membership Interests of the
purchasing Member and its Affiliates). The purchasing Member and the selling
Member shall both use their reasonable best efforts to obtain any such releases
without the payment of money. A condition precedent to the closing shall also be
that the Company shall have obtained the consent of any lenders or other third
parties required under applicable documentation to which the Company is a party.
The purchasing Member and the selling Member shall both use their reasonable
best efforts to obtain any such consents to the transactions contemplated by
this Article 9.

(b) The Members further acknowledge and agree that if any Member properly elects
to purchase the other Member’s respective ownership interest in the Buy/Sell
Property or the Membership Interest of the other Member(s) and (a) the selling
Member or any of its Affiliates (including the Developer) are owed any fees
under a Property Management Agreement, Construction Agreement, Development
Agreement or any other Related Party Agreement and/or are entitled to
reimbursement for any Pre-Development Costs under this Agreement, then a
condition precedent to the closing shall be that the Company pay to the selling
Member any such costs and fees under such agreements up to and through the
closing of such transaction; provided, however, that reimbursement for
Pre-Development Costs shall be made only if the Member entitled to such
reimbursement agrees, in writing, not to acquire the Development Project(s) to
which such Pre-Development Costs relate (either on its own or with a third
party).

9.5 Liabilities; Indemnity. If a Member’s Membership Interest is purchased by
another Member pursuant to any provision of this Article 9, the purchasing
Member shall indemnify, defend and hold the selling Member, its directors,
officers, shareholders, partners, members, managers, employees and agents, or
any of them harmless from any and all claims, demands, actions, losses,
liabilities, costs, or expenses (including reasonable attorneys’ fees) arising
out of or in connection with all obligations or liabilities of the Company,
whether or not incurred or accrued while the selling Member was a Member or
after the date of consummation of the purchase and sale of the selling Member’s
Membership Interest, such liability to be capped at the sale price for the
Membership Interest sold by the amount of proceeds received by the selling
Member to the purchasing Member.

9.6 Purchase of Initiating Member Interest; Closing. In the event a Member
properly elects to purchase the other Member’s respective ownership interest in
the Buy/Sell Property or the Membership Interests of the other Member under this
Article 9, the closing of the sale shall be consummated on a date selected by
the purchasing Member (“Buy-Out Closing Date”), which date shall be not less
than thirty (30) days and not more than one hundred eighty (180) days after the
exercise of by the purchasing Member of its right to purchase the other Member’s
respective ownership interest in the Buy/Sell Property or the other Member’s
Membership Interest. Notwithstanding the foregoing, if as of the Buy-Out Closing
Date, the

 

41



--------------------------------------------------------------------------------

purchasing Member has not received any applicable permits and/or approvals
required from third parties, including any existing lender of the Company or of
the Property Owning Subsidiaries, as a condition to the purchase and sale of the
selling Member’s Membership Interest to the purchasing Member, the Buy-Out
Closing Date may be extended by the purchasing Member to not less than ten
(10) days after the date of receipt of all such required permits and approvals
but in no event beyond one hundred twenty (120) days after the exercise of the
right to purchase. At the closing, the purchasing Member shall pay the
applicable purchase price by wire transfer of immediately available funds to the
account or accounts designated by the selling Member, or by certified bank
check. At the closing, the selling Member shall execute and deliver assignments,
instruments of conveyance or other instruments appropriate to convey the entire
membership interest of the selling Member to the purchasing Member, and shall
deliver to the purchasing Member such evidence as the purchasing Member may
reasonably request showing that the membership interest being sold is owned free
and clear of any and all claims, liens and encumbrances of any kind or nature.

9.7 Purchase of Loans. If there shall be any outstanding loans due from the
Company to the selling Member or any Affiliate thereof (which is not also an
Affiliate of the purchasing Member), such loans, including accrued and unpaid
interest, shall be purchased at par or otherwise repaid in full by the
purchasing Member on the Buy-Out Closing Date. The selling Member shall deliver
and endorse without recourse to the purchasing Member each note or other
instrument evidencing such loans and all documents securing such loans.

9.8 Remedies for Noncompliance. The requirements or obligations, if any, of any
Member to sell or purchase an interest in the Buy/Sell Property in accordance
with the provisions of this Article 9 shall be enforceable, without limitation,
by an action for specific performance, with the same force and effect and at
least to the same extent as is permitted at law or in equity for the specific
performance of a contract relating to the purchase of real property or an
interest therein. In the case of a Member obligated to purchase an interest in a
Buy/Sell Property pursuant to this Article 9 who fails to effect such purchase
in accordance with the terms hereof (a “Defaulting Purchaser”), if an order for
specific performance against the Defaulting Purchaser is not enforceable due to
the lack of funds or credit by the Defaulting Purchaser or the selling Member
elects not to pursue such an order, the selling Member may elect to pursue any
other remedy at law or in equity and, in addition, the selling Member (herein,
the “Non-Defaulting Party”) shall have the right to purchase the Membership
Interest of the Defaulting Purchaser, the closing of which shall occur on any
date so designated by the Non-Defaulting Party, and the purchase price being
equal to the amount the Defaulting Purchaser would have received if the
Properties were sold at a price equal to (i) ninety percent (90%) of the
Buy/Sell Price, less (ii) Selling Expenses, and all of the Company’s liabilities
were paid, in full, rents, taxes and other similar items were pro-rated, and the
Company was liquidated and the proceeds of such sale were distributed in
accordance with Section 4.1 hereof. In addition, the Defaulting Purchaser shall
reimburse the Non-Defaulting Party for legal fees and other costs reasonably
incurred by the Non-Defaulting Party in evaluating and responding to the
Buy/Sell Notice and subsequent notices and documents provided under Section 9.3.

9.9 Assignees. For purposes of this Article 9, any elections made by or on
behalf of each Member under this Article 9 shall bind any assignee of any such
Member; and all

 

42



--------------------------------------------------------------------------------

references in this Article 9 to a Member shall include all Affiliates of such
Member and, except as provided above, all persons to which such Member has
transferred or assigned any portion of his Membership Interest in the Company.

9.10 Limitation on Competing Options. The Members hereby agree that during the
period of time commencing on the date a Buy/Sell Notice is delivered by an
Initiating Member to the Non-Initiating Member and ending on the earlier of the
last date upon which the closing of the sale of the Properties or the Membership
Interest of the selling Member was required to have been consummated under this
Article 9, no Member shall have the right to deliver a competing Buy/Sell Notice
under this Article 9.

9.11 Expenses/Fees. Unless otherwise set forth in the Buy-Sell Notice, all
miscellaneous title charges, escrow fees, recording fees and transfer taxes
shall be paid by the party who is customarily responsible for such charges and
the parties shall prorate items of income and expense, in accordance with local
custom and practice.

ARTICLE 10

TRANSFER OF MEMBERSHIP INTERESTS

10.1 General Prohibition. Except as set forth herein, a Member may not sell,
transfer, encumber, pledge or assign all or any part of its Membership Interest
(referred to herein as a “Transfer”) without the prior written consent of all of
the other Members, which consent may be granted or withheld in each Member’s
sole and absolute discretion. In order for an assignee to constitute a
substituted or additional Member, the conditions set forth in Section 10.6 must
be satisfied.

10.2 Permitted Transfers. Notwithstanding the provisions of Section 10.1, but
subject to this Section 10.2 and Section 10.6 below, a Member may Transfer all
or any part of its Membership Interest without the consent of any other Member
to any of the following (“Permitted Transferees”):

(a) a general or limited partnership in which the assigning Member or persons
Controlling the assigning Member are the sole or managing general partner(s) or
Control the sole or managing general partner;

(b) a corporation Controlled by the assigning Member or persons Controlling the
assigning Member;

(c) a trust, the sole trustee of which is Controlled by the assigning Member or
persons Controlling the assigning Member on the date hereof, and the
beneficiaries of which are members of the Immediate Family of the assigning
Member or of one or more of its owners on the date hereof;

(d) a limited liability company Controlled by the assigning Member or persons
Controlling the assigning Member; or

(e) as otherwise permitted under this Agreement.

 

43



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 10.2 to the contrary, a Member may not
assign all or part of its Membership Interest if such assignment would (i) be to
a Person that is not an “accredited investor” (as defined by Rule 501
promulgated under the Securities Act of 1933), (ii) result in the Company not
qualifying for an exemption from the registration requirements of the federal or
any applicable state securities laws, (iii) subject the Company to withholding
obligations to any Member under the Foreign Investment in Real Property Tax Act
of 1980, as amended, (iv) cause any rent received by the Company under a lease
to constitute related party rents under Section 856(d)(2)(B) or (v) result in
the violation of or a default under any term or provision of any agreement to
which the Company or any of its assets is bound.

10.3 Involuntary Transfers. In the event any Member shall be adjudged Bankrupt
(such Member being referred to herein as a “Bankrupt Member”), the personal
representative or trustee (or successor-in-interest) of the deceased, insane or
incompetent Member or Bankrupt Member shall be an assignee of such Member’s
Membership Interest having the rights set forth in Section 10.5 and shall not
become an additional or substituted Member unless and until the conditions set
forth in Section 10.6 are satisfied; and any such Member’s estate (or
successor-in-interest) shall be liable for all of its obligations as a Member.

10.4 Dissolution or Termination of Members. In the event of the dissolution of a
Member that is a partnership, limited liability company or a corporation or the
termination of a Member that is a trust, the successors-in-interest of the
dissolved or terminated Member shall, for the purposes of winding up the affairs
of the dissolved or terminated Member, have the rights of an assignee of such
Member’s Membership Interest, as described in Section 10.5, and shall not become
additional or substituted Members unless and until the conditions set forth in
Section 10.6 are satisfied.

10.5 Status of Assignor and Assignee. The assignor of a Membership Interest
shall remain liable for all obligations of the assignor under this Agreement
unless the other Members unanimously approve the release of the assignor. Until
the provisions of Section 10.6(b), (c) and (d) are satisfied with respect to any
such assignee, such assignee shall not be a Member but shall be an assignee
having the rights described in this Section 10.5. Any Person who acquires all or
any portion of the Membership Interest of a Member in the Company in any manner
(including pursuant to a transfer permitted by Section 10.2), shall not be a
Member of the Company unless and until the conditions of Section 10.6 are
satisfied. Unless and until such conditions are satisfied, such Person shall, to
the extent of the Membership Interest acquired, be entitled only to the
transferor Member’s rights, if any, in the Profits, Losses, Operating Cash Flow,
Capital Proceeds and other distributions to the Members pursuant to this
Agreement, subject to the liabilities and obligations of transferor Member
hereunder; but such Person shall have no right to participate in the management
of the business and affairs of the Company and shall be disregarded in
determining whether the approval, consent or any other action has been given or
taken by the Members. Any such assignee shall have the same right, subject to
the same limitations, as the transferor Member had under the provisions of this
Article 10 to assign its Membership Interest as a Member (including the right to
assign such Membership Interest to any person to which such Member could have
assigned its Membership Interest pursuant to

 

44



--------------------------------------------------------------------------------

Section 10.2), but any such further assignee shall have only the rights set
forth in this Section 10.5 and shall not become an additional or substituted
Member of the Company unless and until the conditions of Section 10.6 have been
satisfied.

10.6 Admission Requirements. No assignee of all or any portion of a Member’s
Membership Interest or any other person shall be admitted as an additional or
substituted Member of the Company unless and until:

(a) such admission has been Approved in writing by all Members having the right
to Approve such transfer hereunder, which approval may be given or withheld in
the sole discretion of each Member;

(b) such assignment is made in writing, signed by the assigning Member (or its
successor) and accepted in writing by the assignee, and a duplicate original of
such assignment has been delivered to the non-transferring Member;

(c) the Company has received an opinion of counsel as contemplated by
Section 10.1 or each Member has waived this requirement; and

(d) the assignee executes and delivers to the Company and each other Member a
written agreement in form reasonably satisfactory to the Member and each Member,
pursuant to which such assignee agrees to be bound by and confirms the
obligations, representations and warranties contained in this Agreement.

10.7 Effective Assignment. In the event an assignment is made in accordance with
this Agreement, unless otherwise required by the Code:

(a) the effective date of such assignment shall be the date the written
instrument of assignment is received and approved by all of the non-assigning
Members;

(b) the Company and the non-assigning Members shall be entitled to treat the
assignor of the assigned Membership Interest as the absolute owner thereof in
all respects and shall incur no liability for allocations of Profits or Losses
and distributions of Operating Cash Flow or Capital Proceeds made in good faith
to such assignor until such time as the written instrument of assignment has
been actually received and approved by the other Members and recorded in the
books of the Company; and

(c) any Profits and Losses shall be allocated between the assignor and the
assignee of the assigned Membership Interest in the manner described in
Exhibit B.

10.8 Cost of Admission. The cost of processing and perfecting an admission
contemplated by this Article 10 (including reasonable attorneys’ fees incurred
by the Company) shall be borne by the party seeking admission as a Member to the
Company.

 

45



--------------------------------------------------------------------------------

ARTICLE 11

DISSOLUTION

11.1 Dissolution. Dissolution of the Company will occur upon the happening of
any of the following events:

(a) Upon the sale or other disposition of substantially all of the assets of the
Company and its Subsidiaries;

(b) An Event of Withdrawal of Campus Crest (as defined in Section 11.2), unless
the Company is continued as provided in Section 11.2;

(c) The mutual agreement of Campus Crest and HSRE to dissolve the Company; or

(d) The election of HSRE to dissolve the Company after a Campus Crest Triggering
Event as provided in Section 6.2, or the election of Campus Crest to dissolve
the Company after an HSRE Triggering Event as provided in Section 6.4.

11.2 Events of Withdrawal. An Event of Withdrawal of a Member occurs when any of
the following occurs:

(a) With respect to any Member that is a corporation, upon filing of articles of
dissolution of the corporation;

(b) With respect to any Member that is a partnership or a limited liability
company, upon dissolution of such entity;

(c) With respect to any Member who is an individual, upon either the death of
the individual or the entry by a court of competent jurisdiction of an order
adjudicating the individual to be incompetent to manage such individual’s person
or estate;

(d) With respect to any Member that is a trust, upon termination of the trust;

(e) With respect to any Member that is an estate, upon final distribution of the
estate’s Membership Interest;

(f) With respect to any Member, the bankruptcy or insolvency of the Member; or

(g) Any other event which terminates the continued membership of a Member in the
Company.

Within thirty (30) days following the occurrence of any Event of Withdrawal with
respect to a Member, such Member (or his representative) must give Notice of the
date and the nature of such event to the Company. The purpose of this Notice is
to enable the remaining Members to

 

46



--------------------------------------------------------------------------------

continue the Company if such remaining Members desire to avoid a Dissolution and
liquidation of the Company. Any Member failing to give such Notice will be
liable in damages for the consequences of such failure as otherwise provided in
this Agreement. Upon the occurrence of an Event of Withdrawal, such Member will
cease to have any management rights under this Agreement and such Member’s
Membership Interest will be deemed transferred to such Member’s transferee or
other successor in interest (which Person, unless already a Member in such
capacity, will have only the limited rights of a transferee as set forth in
Section 10.5, unless and until admitted as a Substitute Member).

11.3 No Voluntary Withdrawal. Each Member agrees that such Member will not
voluntarily withdraw from the Company (whether by resignation, retirement or
withdrawal) except for permissible Transfers under this Agreement. Any such
attempted voluntary withdrawal shall be void and of no effect.

ARTICLE 12

LIQUIDATION

12.1 Liquidation. Upon Dissolution of the Company, the Company will immediately
proceed to wind up its affairs and liquidate. As soon as possible following the
occurrence of a Dissolution event, the Company will file a statement of intent
to dissolve with the Delaware Secretary of State pursuant to the Act. Campus
Crest or if Campus Crest shall no longer be the day-to-day manager of the
Company as a result of being replaced in such capacity pursuant to Section 6.5,
any Person appointed by a majority in interest (determined by Participating
Percentages) of the remaining Members will act as the liquidating trustee. The
winding up and Liquidation of the Company will be accomplished in a businesslike
manner as determined by the liquidating trustee. A reasonable time will be
allowed for the orderly Liquidation of the Company and the discharge of
liabilities to creditors so as to enable the Company to minimize any losses
attendant upon Liquidation. Any gain or loss on disposition of any Company
assets in Liquidation (including any distribution in kind) will be allocated to
Members, and credited or charged to Capital Accounts, in accordance with the Tax
Allocation Provisions. Any liquidating trustee (including Members) is entitled
to reasonable compensation for services actually performed, and may contract for
such assistance in the liquidating process as such Person deems necessary or
desirable. Until the filing of articles of dissolution as provided in
Section 12.7, the liquidating trustee may settle and close the Company’s
business, prosecute and defend suits, dispose of its property, discharge or make
provision for its liabilities, and make distributions in accordance with the
priorities set forth in Section 12.2.

12.2 Priority of Payment. The assets of the Company will be distributed in
Liquidation in the following order:

(a) First, to creditors by the payment or provision for payment of the debts and
liabilities of the Company (including any loans or advances that may have been
made by any Member or Affiliate) and the expenses of Liquidation;

 

47



--------------------------------------------------------------------------------

(b) Second, to the setting up of any reserves that Campus Crest and HSRE
determine are necessary for any contingent, conditional or unmatured liabilities
or obligations of the Company; and

(c) Third, in the manner provided for in Section 4.1 hereof.

12.3 Liquidating Distributions. The liquidating Distributions due to the Members
will be made by selling the assets of the Company and distributing the net
proceeds. Notwithstanding the preceding sentence, but only upon the agreement of
all Members, the liquidating Distributions may be made by distributing some or
all of the assets of the Company in kind to the Members in proportion to the
amounts distributable to them pursuant to Section 12.2, and valuing such assets
at their Fair Market Value (net of liabilities secured by such property that the
Member takes subject to or assumes) on the date of Distribution. Except as
provided herein, any assets distributed in kind shall be deemed to have been
sold for their Fair Market Value (net of such liabilities) and the Capital
Accounts of the parties shall be adjusted to reflect such deemed sale for
purposes of determining the Distributions to which they are entitled under
Section 12.2. Each Member agrees to save and hold harmless the other Members
from such Member’s proportionate share of any and all such liabilities which are
taken subject to or assumed. Appropriate and customary prorations and
adjustments will be made incident to any Distribution in kind. The Members will
look solely to the assets of the Company for the return of their Capital
Contributions, and if the assets of the Company remaining after the payment or
discharge of the debts and liabilities of the Company are insufficient to return
such contributions, they will have no recourse against any other Member. The
Members acknowledge that Section 12.2 may establish Distribution priorities
different from those set forth in the provisions of the Act applicable to
Distributions upon Liquidation, and the Members agree that they intend, to that
extent, to vary those provisions by this Agreement.

12.4 No Restoration Obligation. Nothing contained in this Agreement imposes on
any Member an obligation to make a contribution in order to restore a deficit
Capital Account upon Liquidation of the Company.

12.5 Timing. Final Distributions in Liquidation will be made by the end of the
Company’s Fiscal Year in which such actual Liquidation occurs (or, if later,
within 90 days after such event) in the manner required to comply with the
Treasury Regulations promulgated under Section 704(b) of the Code (the “§704(b)
Regulations”). If it is not practicable to make such Distributions within that
time, they may be delayed for a reasonable time to allow the orderly liquidation
of the Company’s assets. Payments or Distributions in Liquidation may be made to
a liquidating trust established by the Company for the benefit of those entitled
to payments under Section 12.2, in any manner consistent with this Agreement and
the § 704(b) Regulations.

12.6 Liquidating Reports. A report will be submitted with each liquidating
Distribution to Members, showing the collections, disbursements and
Distributions during the period which is subsequent to any previous report. A
final report, showing cumulative collections, disbursements and Distributions,
will be submitted upon completion of the liquidation process.

 

48



--------------------------------------------------------------------------------

12.7 Certificate of Dissolution. Upon Dissolution of the Company and the
completion of the winding up of its business, the Company will file a
Certificate of Dissolution (or other instrument appropriate to cancel its
Certificate of Formation) with the Delaware Secretary of State pursuant to the
Act. At such time, the Company will also file an application for withdrawal of
its certificate of authority in any jurisdiction where it is then qualified to
do business.

ARTICLE 13

GENERAL PROVISIONS

13.1 Amendment. This Agreement may be amended only by a writing signed by all
Members.

13.2 Authorized Representatives.

(a) For the purposes hereof, all Approvals hereunder shall be deemed valid and
binding on a Member if given by any Authorized Representative thereof.

(b) The four individuals appointed to the Executive Committee under Section 5.2,
shall be deemed the Authorized Representatives of the respective Members which
appointed them.

(c) Any Member may remove or change any of its Authorized Representatives or
appoint additional Authorized Representatives by giving written notice thereof
to the other Member. Such change, removal, or appointment shall be effective
upon the later to occur of (i) the date of receipt of such notice by such other
Member or (ii) the effective date for such change, removal or appointment set
forth in such notice. Any replacement or additional Authorized Representative
thereof shall in the case of the Campus Crest be either an officer or manager of
Campus Crest or an Affiliate thereof.

13.3 Arbitration.

(a) Except in the event of a breach by a Member under Article 10 or
Section 13.19 hereof, if any dispute, controversy or claim arises between the
Members with respect to whether either Member is in breach or default of its
respective obligations hereunder, or as to whether any breach or default has
occurred under the Property Management Agreement, the Construction Agreement or
the Development Agreement, or any agreement between Campus Crest or any of its
Affiliates and the Company (or any of its Affiliates), then the dispute shall be
settled by arbitration at a location in the United States where the defendant
Member has its principal place of business (or if the principal place of
business of the defendant Member is outside the United States, at a location in
the United States designated by the defendant Member). Such arbitration shall be
administered by the American Arbitration Association (“AAA”) and shall be
conducted in accordance with the Commercial Arbitration Rules (the “Rules”) of
AAA then in effect, or such other arbitral body as the Members may jointly
select.

 

49



--------------------------------------------------------------------------------

(b) The award of the arbitrator shall be binding upon the parties and each party
hereby consents to the entry of judgment by any court of competent jurisdiction
in accordance with the decision of the arbitrator.

(c) The prevailing party in any such arbitration shall be entitled to recover,
in addition to any other relief awarded, its reasonable costs of preparation for
and participation in the arbitration, including reasonable attorneys’ fees. The
arbitrator shall have no power to award punitive, treble or other multiple
damages, as a result of this Section 13.3, and the arbitrator’s jurisdiction is
limited accordingly, and no arbitration award issued pursuant to this
Section 13.3 shall grant such damages.

(d) The Members hereby agree to make a good faith effort to resolve any dispute,
controversy or claim arising between them prior to electing to arbitrate such
matter.

(e) Any such arbitration proceedings shall include by consolidation, joinder or
joint filing, any additional person or entity not a party to this Agreement to
the extent necessary to the final resolution of the matter in controversy.

(f) In the event that a Member breaches any provision of Article 10 or
Section 13.19 hereof, the Company or the other Member, as applicable, shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction (either in law or in equity) to enforce the specific performance
thereof by the Member or to enjoin the Member from any further or continuing
breach or violation without the necessity of showing actual damages or
furnishing a bond or other security. In the event the Company the other Member,
as applicable, initiates any legal action (including, without limitation,
litigation) to enforce Article 10 or Section 13.19 hereof or to seek damages for
any breach hereof, the Company shall be entitled to recover from the Member
reasonable attorneys’ fees and all other costs incurred by it in connection with
such legal action. Each Member hereby irrevocably waives all defenses
inconsistent with the terms of this Section 13.3(f). Each Member hereby submits
to the jurisdiction of the federal or state courts of the location in the United
States where the defendant Member has its principal place of business (or if the
principal place of business of the defendant Member is outside the United
States, at a location in the United States designated by the defendant Member)
for all matters related in any manner to this Section 13.3(f).

13.4 Unregistered Interests. Each Member (a) acknowledges that the Membership
Interests are not securities and, therefore have not been registered under The
Securities Act of 1933, as amended, or under similar provisions of state law,
(b) represents and warrants that such Person is an accredited investor as
defined for federal securities laws purposes, (c) represents and warrants that
the Membership Interest is being acquired for such Person’s own account, for
investment, and with no view to the distribution of the Membership Interest, and
(d) agrees not to sell or to offer to sell all or any part of its Membership
Interest without registration under the Securities Act of 1933, as amended, and
any applicable state securities laws, unless the transfer is exempt from such
registration requirements.

 

50



--------------------------------------------------------------------------------

13.5 Waiver of Dissolution Rights. The Members agree that irreparable damage
would occur if any Member should bring an action for judicial dissolution of the
Company. Accordingly, each Member accepts the provisions under this Agreement as
such Person’s sole entitlement on Dissolution of the Company and waives and
renounces such Person’s right to seek a court decree of dissolution or to seek
the appointment by a court of a liquidator for the Company.

13.6 Waiver of Partition Right. Each Member waives and renounces any right that
it may have prior to Dissolution and Liquidation to institute or maintain any
action for partition with respect to any real property held by the Company.

13.7 Waivers Generally. No course of dealing will be deemed to amend or
discharge any provision of this Agreement. No delay in the exercise of any right
will operate as a waiver of such right. No single or partial exercise of any
right will preclude its further exercise. A waiver of any right on any one
occasion will not be construed as a bar to, or waiver of, any such right on any
other occasion.

13.8 Notice. All Notices under this Agreement will be in writing and will be
sent addressed as follows:

 

If to HSRE:   

c/o Harrison Street Real Estate Capital, LLC

71 S. Wacker Drive

Suite 3571

Chicago, IL 60606

   Attn:  

Christopher N. Merrill

Stephen M. Gordon

With copy (not constituting notice) to:   

DLA Piper US LLP

203 N. LaSalle #1900

Chicago, IL 60601

Attn: Jesse A. Criz

If to Campus Crest:   

c/o Campus Crest Communities, Inc.

2100 Rexford Rd, 4th Floor

Charlotte, NC 28211

Attention: Donald L. Bobbitt, Jr.

 

51



--------------------------------------------------------------------------------

With a copy (not constituting notice) to:   

c/o Bradley Arant Boult Cummings LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, AL 35203

Attention: Dawn Helms Sharff

Each Member shall have the right from time to time to change its address and add
or delete, or change the addresses of, Persons to whom copies of Notices must be
sent. Any Notice given to any Member in accordance with this Agreement will be
deemed to have been duly given: (a) on the date of receipt if personally
delivered, (b) five (5) days after being sent by U.S. mail, postage prepaid,
(c) the date of receipt, if sent by registered or certified U.S. mail, postage
prepaid, or (d) one (1) business day after having been sent by a nationally
recognized overnight courier service. In computing time periods, the day of
Notice will be included. For Notice purposes, a day means a calendar day. Any
Notice given by a Member to all other Members shall be deemed given to the
Company.

13.9 Other Business of Members. Subject to the terms of this Agreement, the
terms of the Non-Competition and Right of First Opportunity Agreement and the
terms of the Development Agreement, Construction Agreement and Property
Management Agreement, the Members, their constituent owners, their Affiliates,
and the respective employees and agents of all such parties, shall be free to
engage in or possess any interests in other business ventures of any kind,
whether or not directly competing with the Company or the Properties, and to
exploit other business opportunities, whether or not arising from the conduct of
Company business, and the pursuit of such ventures or business opportunities
will not be deemed improper for purposes of this Agreement.

13.10 Partial Invalidity. Wherever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if for any reason any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable in any respect, such
action will not affect any other provision of this Agreement. In such event,
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in it.

13.11 Entire Agreement. This Agreement and the other instruments being entered
into between the parties pursuant hereto or thereto, contains the entire
agreement and understanding of the Members concerning its subject matter.

13.12 Benefit. The contribution obligations of each Member will inure solely to
the benefit of the other Members and the Company, without conferring on any
other Person any rights of enforcement or other rights.

13.13 Binding Effect. This Agreement is binding upon, and inures to the benefit
of, the Members and their permitted transferee; provided that, any transferee
will have only the rights specified in Section 10.5 unless admitted as a
Substitute Member in accordance with this Agreement.

 

52



--------------------------------------------------------------------------------

13.14 Further Assurances. Each Member agrees, without further consideration, to
sign and deliver such other documents of further assurance as may reasonably be
necessary to effectuate the provisions of this Agreement.

13.15 Headings. Article and section titles have been inserted for convenience of
reference only. They are not intended to affect the meaning or interpretation of
this Agreement.

13.16 Governing Law. Except to the extent pre-empted by any federal law, this
Agreement will be governed by, and construed in accordance with, the laws of the
State of Delaware. Any conflict or apparent conflict between this Agreement and
the Act will be resolved in favor of this Agreement, except as otherwise
expressly required by the Act.

13.17 Limited Liability of Member. Except as expressly required under the Act or
required hereunder, (i) no Member shall have any liability to contribute money
or make loans to, the Company, and (ii) no Member shall be liable for any
liabilities or obligations of the Company.

13.18 Counterparts. This Agreement may be executed in multiple counterparts with
separate signature pages, each such counterpart shall be considered an original,
but all of which together shall constitute one and the same instrument. To
facilitate the execution of this Agreement, the parties may execute and exchange
by facsimile or by Adobe Acrobat counterparts of the signature pages, and such
execution shall be deemed an original by the parties.

13.19 Confidential Information. Except to the extent required or permitted by
this Agreement or required by any applicable Law, or compelled use in
litigation, or for tax return preparation, each Member shall maintain the
confidentiality of, and not publicly disclose, (a) the terms of this Agreement,
any agreement executed in connection herewith or any agreement to which the
Company or any Subsidiary thereof is a party or (b) any financial information or
other forecasts regarding the Company or any Subsidiary thereof, in all cases
other than with the Approval of all Members (which Approval shall not be
unreasonably withheld), without the consent of the Company and the other
Members. Without limiting the generality of the foregoing, prior to a Member
issuing any press release, disclosure statement or other marketing item, such
release, statement or item shall be presented to and subject to the Approval of
the other Member, such Approval not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, no information provided by Campus Crest to its
Affiliates or in any private placement memorandum, organizational documents or
regular reports that either HSRE or Campus Crest provides to investors (or
potential investors) in any fund of which it is a sponsor, managing general
partner or the equivalent shall be subject to the foregoing terms of this
Section 13.19. Nothing in this Section 13.19 is intended to waive the
attorney-client privilege or any other privilege, including the tax advisor
privilege under Section 7525 of the Code. In the event either Member shall
disclose any information of the other Member to the extent required by Law,
(i) the disclosing Member shall send Notice of such disclosure to the other
Member immediately after such disclosure unless prohibited by Law and (ii) the
disclosing party shall use reasonable efforts to seek protection for
confidential information that is required to be disclosed.

 

53



--------------------------------------------------------------------------------

[signature pages to follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amended and Restated
Operating Agreement of HSRE-Campus Crest V, LLC, as of the date first set forth
above, and agrees to be bound by this Agreement.

 

CAMPUS CREST: CAMPUS CREST PROPERTIES, LLC, a North Carolina limited liability
company By:  

/s/ Donald L. Bobbitt, Jr.

Name:   Donald L. Bobbitt, Jr. Its:   Manager HSRE: HSRE-CAMPUS CREST VA, LLC, a
Delaware limited liability company

  By:   HSREP III Holding, LLC, a Delaware limited liability company, its sole
member     By:   HSRE REIT III, a Maryland real estate investment trust, its
sole member       By:  

/s/ Stephen Gordon

       Name:   Stephen Gordon        Its:   Trustee



--------------------------------------------------------------------------------

JOINDER

The undersigned hereby executes this Agreement not as a Member of the Company,
but solely for the purposes of guaranteeing payment of the obligations of Campus
Crest and the Developer, to the extent provided for under this Agreement, the
Development Agreement and the Completion and Cost Overrun Guaranty Agreement.

 

  CAMPUS CREST GUARANTOR: December 20, 2011   CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP   By:   Campus Crest Communities GP, LLC, its general partner  
  By:   Campus Crest Communities, Inc., its sole member     By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Its:   Chief Financial Officer



--------------------------------------------------------------------------------

JOINDER

The undersigned hereby executes this Agreement not as a Member of the Company,
but solely for the purposes of approving the form of the Development Agreement
attached hereto as Exhibit F and the form of the Property Management Agreement
attachment hereto as Exhibit G.

 

  PROPERTY MANAGER: December 20, 2011     THE GROVE STUDENT PROPERTIES, INC., a
Delaware corporation     By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Its:   Chief Financial Officer  
DEVELOPER: December 20, 2011     CAMPUS CREST DEVELOPMENT, INC., a Delaware
corporation

    By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Its:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Act. The Delaware Limited Liability Company Act, as amended from time to time.

Acquisition Budget. For each Property acquired by the Company, a form of which
attached as Exhibit K.

Acquisition Loan. For each Property acquired by the Company, the loan(s)
obtained by the Company to fund the acquisition of such Property.

Acquisition Property. An existing student housing Property that has been or is
intended to be acquired by the Company.

Acquisition Termination Notice. The meaning set forth in Section 3.3(b) hereof.

Additional Fayetteville Units. The meaning set forth in Section 3.12(a) hereof.

Additional Member. Any new Member admitted after the date of this Agreement
other than a Substitute Member.

Additional Properties. All Development Projects and Acquisition Properties
acquired by the Company other than the Fayetteville Property, the Laramie
Property and the Stillwater Property.

Additional Stillwater Units. The meaning set forth in Section 3.11(a) hereof.

Affiliate. Any Person that directly, or through one or more intermediaries,
Controls or is Controlled by or is under Common control with a Member; any
Person that is an officer, director, partner, member, principal, manager or
trustee of or serves in a similar capacity with respect to a Member, or any
Entity in which a Member, directly or indirectly, is a partner, principal,
shareholder, member, beneficiary or otherwise an owner. For purposes hereof, the
term “Control” of Person shall mean the power, directly or indirectly, to direct
or cause the direction of management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

Agreement. This Amended and Restated Operating Agreement of the Company, also
known as a limited liability company agreement under the Act, as amended from
time to time.

Annual Business Plan. The annual business plan of the Company which has been
approved by the Members, from time to time pursuant to Section 5.5 hereof.

Annual Operating Budget. The annual operating budget of the Company which has
been approved by the Members, from time to time pursuant to Section 5.5 hereof.

 

A-1



--------------------------------------------------------------------------------

Approve, Approved or Approval. As to the subject matter thereof and as the
context may require or permit, an express approval contained in a written
statement signed by an approving Person or any authorized representative
thereof.

Approved Pre-Development Costs or Pre-Acquisition Costs. The Pre-Development
Costs or Pre-Acquisition Costs incurred by Campus Crest and its Affiliates in
connection with the acquisition or development of a Property, each as set forth
in the applicable Acquisition or Development Budget Approved by HSRE.

Budgeted Project Costs. The aggregate costs for the acquisition or development
of a Property as set forth in the applicable Acquisition or Development Budget,
respectively.

Buy-Out Closing Date. The meaning set forth in Section 9.6 hereof.

Buy/Sell Notice. The meaning set forth in Section 9.1 hereof.

Buy/Sell Price. The meaning set forth in Section 9.1 hereof.

Campus Crest. The meaning set forth in the Recitals.

Campus Crest Authorized Bank Account Signatory. The meaning set forth in
Section 8.8 hereof.

Campus Crest Change in Control Effective Date. The meaning set forth in
Section 5.1(c) hereof.

Campus Crest Guarantor. Campus Crest Communities Operating Partnership, LP, a
Delaware limited partnership.

Campus Crest Guaranty Loan. The meaning set forth in Section 3.10(a) hereof.

Campus Crest Triggering Event. The meaning set forth in Section 6.1 hereof.

Capital Account. The meaning set forth in Exhibit B hereof.

Capital Call. The meaning as set forth in Section 3.2 hereof.

Capital Contribution. The amount of money and/or the Fair Market Value of any
property contributed to the capital of the Company by a Member (less the amount
of liabilities encumbering such property assumed by the Company or to which such
property is subject).

Capital Event. The borrowing of any funds by the Company or the placement of new
or additional financing securing all or any portion of a Property or any
interest therein; the refinancing of any existing or new financing upon all or
any portion of a Property or any interest therein; or the sale, exchange,
condemnation, casualty loss or other disposition (whether voluntary or
involuntary) of all or any portion of the Properties or any interest therein
(including any disposition in consideration for securities in any real estate
investment trust or other entity), other than leases of space and dispositions
of personal property in the ordinary course of business.

 

A-2



--------------------------------------------------------------------------------

Capital Proceeds. The consideration resulting from a Capital Event with respect
to one or more of the Properties, less the sum of (a) any expenses incurred in
connection with such Capital Event, (b) any portion of such proceeds applied
toward the payment of any indebtedness being refinanced or secured by or
relating to the Property disposed of, (c) any portion of such proceeds applied
to acquire, develop, or rehabilitate real property or personal property or
interests therein in accordance with the terms hereof, and (d) any portion of
the proceeds reserved for payment of expenses and/or working capital Approved by
HSRE.

Certificate. The Certificate of Formation of the Company, as amended from time
to time.

Certificate of Occupancy. The date upon which the Developer secures a final
certificate of occupancy or local equivalent for Development Properties.

Code. The Internal Revenue Code of 1986, as amended from time to time (including
corresponding provisions of subsequent revenue laws).

Company. HSRE-CAMPUS CREST V, LLC, a Delaware limited liability company, as
formed under the Certificate and governed by this Agreement.

Completion and Cost Overrun Guaranty. The completion, payment and performance
guaranty to secure the completion of a Development Project and payment of Cost
Overruns, executed and delivered by the Campus Crest Guarantor in favor of the
Company and, to the extent required, the holder of the Construction Loan.

Completion Date. The date upon which the final completion of a Development
Project occurs in accordance with the Development Agreement.

Construction Agreement. That certain Construction Agreement to be entered into
by Campus Crest Construction, Inc., a Delaware corporation, and each Property
Owning Subsidiary, a form of which is attached hereto as Exhibit O.

Construction Loan. The indebtedness of the Company incurred pursuant to
Section 3.5 hereof in connection with the construction and development of each
Development Project.

Construction Schedule. The construction schedule for a Development Project.

Construction Start Date. The date on which a Development Project is issued the
last of the vertical building permits required to commence construction with
respect to such Development Project.

Contributed Property Interest. The meaning set forth in Section 3.3(a) hereof.

Contributing Member. The meaning set forth in Section 3.6(a) hereof.

 

A-3



--------------------------------------------------------------------------------

Control or control. The power, directly or indirectly, to direct or cause the
direction of management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise.

Conversion Date. The meaning set forth in Section 6.5(a) hereof.

Cost Overruns. The meaning set forth in the Development Agreement.

“Day” or “day”. Any day which is not a Saturday or Sunday and on which banks are
open for business in the State of New York.

Default Amount. The meaning set forth in Section 3.6(a) hereof.

Defaulting Member. The meaning set forth in Section 3.6(a) hereof.

Defaulting Purchaser. The meaning set forth in Section 9.8 hereof.

Development Agreement. The Development Agreement in the form attached as
Exhibit F to be entered into by Developer and the Property Owning Subsidiary
that develops a Development Project.

Development Budget. The final development budget for each Development Project
Approved by HSRE, a form of which is attached as Exhibit K.

Development Project. A Property that has been or is intended to be developed and
constructed by the Company, including, without limitation, the Properties set
forth on Schedule 1 attached hereto.

Developer. Campus Crest Development, Inc., a Delaware corporation, or such other
Person as Approved by HSRE.

Dilution Percentage. The meaning set forth in Section 3.6(e) hereof

Distribution. The amount of any money (expressed in United States currency) and
the Fair Market Value of any property (net of liabilities) distributed by the
Company to the Members, whether as a distribution of Net Cash Flow or otherwise
under this Agreement. For purposes of calculating the Internal Rate of Return
under Section 4.4, Distributions shall also include the amount of proceeds
received by a Member from the sale or disposition of all or a portion of its
Ownership Interest in the Company or a Property owned by the Company to another
Member or a third party, the amount of Necessary Cost Loans made by a Member,
and any proceeds distributed to a Member in repayment of any preferred equity
investment in any Subsidiary.

Dissolution. The occurrence of any of the events set forth in Section 11.1,
causing the Company to dissolve as a legal entity.

 

A-4



--------------------------------------------------------------------------------

Entitlements. Any and all entitlements, permits, zoning, governmental and/or
quasi-governmental approvals and exactions including, without limitation, a
vesting tentative tract map and conditional use permits required to be obtained
in order to develop and construct a Development Project.

Entity. Any corporation, general partnership, limited partnership, joint
venture, trust, business trust, limited liability company or other association
or other form of business or legal entity.

Exercise Amount. The meaning set forth in Section 3.7(d) hereof.

Excess Contribution Amount. The meaning set forth in Section 3.4(f) hereof.

Excess Project Costs. With respect to each line item of Project Costs, the
amount, if any, by which such line item of Project Costs exceeds said line item
of Budgeted Project Costs.

Excess Savings Account. The meaning set forth in Section 3.4(b)(iii) hereof.

Exercise Period. The meaning set forth in Section 9.2(a) hereof.

Event of Withdrawal. The meaning set forth in Section 11.2 hereof.

Fair Market Value. The value of any property distributed to a Member by the
Company, as determined by the mutual agreement of HSRE and Campus Crest in the
case of any other asset.

Fayetteville Event. The meaning set forth in Section 3.12(a) hereof.

Fayetteville Lender. The meaning set forth in Section 3.12(b) hereof.

Fayetteville Loan. The meaning set forth in Section 3.12(b) hereof.

Fayetteville Owner. The meaning set forth in Section 3.12(a) hereof.

Fayetteville Pay Down Amount. The meaning set forth in Section 3.12(c) hereof.

Fayetteville Property. The student housing property located in Fayetteville,
Arkansas to be known as “The Grove at Fayetteville”.

First Year Fayetteville Shortfall Amount. The meaning set forth in
Section 3.12(c) hereof.

First Year Fayetteville Targeted Revenue. The meaning set forth in
Section 3.12(c) hereof.

First Year Stillwater Shortfall Amount. The meaning set forth in Section 3.11(c)
hereof.

 

A-5



--------------------------------------------------------------------------------

First Year Stillwater Targeted Revenue. The meaning set forth in Section 3.11(c)
hereof.

Fiscal Year. The fiscal and taxable year of the Company, including both 12-month
and short fiscal or taxable years.

Funding Conditions. Those conditions set forth in Exhibit E that must be
satisfied in order for HSRE to be obligated to make a Mandatory Capital
Contribution for a Development Project or the acquisition of a Property.

Funding Member. The meaning set forth in Section 3.7(a) hereof.

General Contractor. The general contractor for a Development Project Approved by
the Members.

Governmental Authority. Any federal, state or local government, any political
subdivision thereof or any court, administrative or regulatory agency,
department, instrumentality, board, office, body or commission or other
governmental authority or agency, domestic or foreign.

Guaranty Default Paydown. The meaning set forth in Section 3.10(a) hereof.

Guarantor Financial Covenants. The meaning set forth in Section 6.1(i) hereof.

Hard Costs. The total Budgeted Project Costs, excluding land cost, Soft Costs,
any transfer taxes and customary fees payable to local jurisdictions associated
with selling the land and any other fees payable to HSRE, Campus Crest or their
Affiliates.

Hazardous Substance Indemnification Agreement. The meaning set forth in
Section 3.5 hereof.

HSRE. The meaning as set forth in the Recitals.

HSRE Bank Account Representative. The meaning set forth in Section 8.8 hereof.

HSRE Guaranty Loan. The meaning set forth in Section 3.10(b) hereof.

HSRE Mandatory Capital Contribution. Any Mandatory Capital Contribution made by
HSRE.

HSRE Triggering Event. The meaning set forth in Section 6.3 hereof.

IC Approval Notice. The meaning set forth in Section 3.3(b) hereof.

Immediate Family. The parents, children, grandchildren and spouse of such
Person.

In Balance. As defined in the Development Agreement.

 

A-6



--------------------------------------------------------------------------------

Incentive Distributions. The portion of any Distributions of Net Cash Flow to
Campus Crest under Sections 4.1(a)(v) and/or (vi) and Sections 4.1(b)(v) and/or
(vi) in excess of its Participating Percentage.

Initial Capital Contribution shall mean the amount of cash or the Fair Market
Value of any property contributed to the Company by the Members pursuant to
Section 3.1 hereof.

Initiating Member. The meaning set forth in Section 9.1 hereof.

Initiating Member Purchase Price. The meaning set forth in Section 9.2(b)
hereof.

Internal Rate of Return. The rate, determined as set forth herein, which will
discount Distributions made to a Member by the Company to an amount equal to the
Capital Contributions made by such Member. A specified Internal Rate of Return
(the “Applicable IRR”) shall be deemed to have been attained as of any date that
(i) the sum of the separate present values of each Distribution made to the
Member, when discounted to their present values as of the date of the Initial
Capital Contribution made by such Member, using a discount rate equal to the
Applicable IRR is equal to (ii) the sum of the separate present values of each
Capital Contribution made to the Company by such Member, when discounted to
their present values as of the date of the Initial Capital Contribution made by
such Member, using the same specific discount rate as referred to above. The
XIRR function in Microsoft Excel, U.S. English Version MS Excel 2003 or any
other program approved by the Members shall be used to calculate whether an
Applicable IRR is obtained, and the present value shall be determined using
monthly compounding periods. Any Capital Contributions made by a Member and
Distributions made by the Company to a Member during a month shall be deemed to
occur on the first or last day of the month in which such Distribution or
Capital Contribution is made, whichever is closer to the actual date of such
Capital Contribution or Distribution. The Internal Rate of Return with respect
to any Member shall be deemed to include any amount paid or received by any
predecessor in interest of any Member.

“Internal Revenue Service” or “IRS”. The Internal Revenue Service of the United
States.

Laramie Property. The student housing property located in Laramie, Wyoming to be
known as “The Grove at Laramie”.

Laws. All statutes, rules, codes, regulations, restrictions, ordinances, orders,
decrees, approvals, directives, judgments, injunctions, writs, awards and
decrees of, or issued by, all Governmental Authorities.

Lease. Any agreement in effect from time to time between the Company or a
Property Owning Subsidiary, as landlord, and any other Person, as tenant,
conferring upon said tenant the right to use and occupy space at a Property,
including without limitation the leases for retail, parking or storage space
(including, without limitation, month-to-month tenancies), and any occupancy,
licensee, franchise and concessionaire agreement from time to time applicable to
a Property (other than subleases, occupancy, license, franchise, concessionaire
agreements entered into by tenants and third parties for space within such
tenant’s premises) and all amendments and supplements thereto.

 

A-7



--------------------------------------------------------------------------------

Liquidation. The process of winding up and terminating the Company after its
Dissolution.

Major Decisions. The meaning set forth in Section 5.2 hereof.

Mandatory Capital Contributions. With respect to any Member, any Capital
Contribution required to be made by such Member pursuant to Section 3.2,
Section 3.4, or otherwise designated as a “Mandatory Capital Contribution” under
this Agreement.

Mandatory Capital Limit. An amount equal to the Budgeted Project Costs for the
acquisition or development of a Property, minus the amount of Project Financing
to be obtained by the Company with respect to such Property, all as Approved by
HSRE.

Material Change in Control. The meaning set forth in Section 5.1(c) hereof.

Member. An initial Member as listed in Section 1.4, and any other Person
subsequently admitted to the Company as an Additional Member or Substitute
Member in accordance with the terms of this Agreement.

Membership Interest. With respect to each Person owning an interest in the
Company, all of the interests of such Person in the Company, including such
Person’s interest in the Profits and Losses of the Company, such Person’s
Capital Account, such Person’s right to receive Distributions and all other
rights and obligations of such Person under this Agreement.

Minimum Loan Amount. The meaning set forth in Section 3.5 hereof.

Necessary Cost Capital Contributions. The meaning set forth in Section 3.7
hereof.

Net Cash Flow. Operating Cash Flow and Capital Proceeds.

Net Invested Capital. Shall mean the aggregate amount of Capital Contributions
made to the Company by a Member, reduced by the amount of distributions
constituting a return of capital under Section 4.1(b)(iii).

Non-Competition and Right of First Opportunity Agreement. The meaning set forth
in Section 2.4 hereof.

Non-Defaulting Party. The meaning set forth in Section 9.8 hereof.

Non-Recourse Carveout Guaranty. The meaning set forth in Section 3.5 hereof.

Non-Initiating Member. The meaning set forth in Section 9.1 hereof.

Non-Initiating Member Purchase Price. The meaning set forth in Section 9.3(a)
hereof.

 

A-8



--------------------------------------------------------------------------------

Notice. A written notice actually delivered or deemed delivered under
Section 13.8 hereof.

Operating Cash Flow. With respect to any period, the amount by which the gross
cash receipts, other than Capital Contributions, in such period exceed the sum
of the following (to the extent not paid from Capital Proceeds): (a) all
principal and interest payments on any indebtedness of the Company or any
Subsidiary, and all other sums paid to such lenders in such period; (b) all cash
expenditures (including expenditures for capital improvements) made in such
period incident to the operation of the Company or any Subsidiary business; and
(c) working capital and other reserves for operation of the Company business
Approved by HSRE.

Parent REIT. The meaning set forth in Section 5.9(a) hereof.

Participating Percentages. With respect to each Member, the aggregate Capital
Contributions of a Member divided by the aggregate Capital Contributions of all
of the Members, as adjusted from time to time pursuant to the terms of this
Agreement. If the Participating Percentages of the Members are changed pursuant
to the terms of this Agreement, such change shall be effective for all purposes
on the date of the change. As of the date hereof, the Participating Percentages
of each Member are as follows:

 

HSRE

     90 % 

Campus Crest

     10 % 

Payment and Performance Guaranty. The meaning set forth in Section 3.5 hereof.

Permitted Transferees. The meaning set forth in Section 10.2 hereof.

Person. An individual, corporation, partnership, limited partnership, trust,
unincorporated organization, association or other entity.

Plans and Specifications. The plans and specifications for the Project, prepared
by the Architect (as defined in the Development Agreement), as the same may
thereafter be changed, replaced in whole or in part, or supplemented in
accordance herewith.

Pool. The meaning set forth in Section 2.3 hereof.

Pool One Properties. The meaning set forth in Section 2.3 hereof.

Pooled Reimbursement Amount. The meaning set forth in Section 3.4(b)(ii) hereof.

Portfolio Company. The meaning set forth in Section 2.3 hereof.

Pre-Acquisition Costs. The pre-acquisition costs incurred by Campus Crest and
its Affiliates in connection with the acquisition of a Property.

 

A-9



--------------------------------------------------------------------------------

Pre-Acquisition Due Diligence Budget. The budgets submitted by Campus Crest to
HSRE setting forth the Pre-Acquisition Costs to be incurred with respect to an
acquisition of an Additional Property.

Pre-Development Costs. The pre-development costs incurred by Campus Crest and
its Affiliates in connection with the development of a Development Project.

Prime Rate. The “base rate” of interest announced from time to time by Citibank,
New York, New York; or, if Citibank shall cease to exist or shall cease to
announce a prime rate, the prime rate, corporate base rate or other comparable
rate of interest announced from time to time by the largest national banking
association with headquarters in New York, New York.

Project Costs. The actual costs to acquire, construct and complete the
Development Project, including the cost of land, construction debt financing,
all Soft Costs and all actual operating costs through the Completion Date,
including any contingencies provided for in the Development Budget.

Project Financing. The amount of the Acquisition Loan, in the case of a Property
that is not a Development Project, or the Construction Loan, in the case of a
Development Project, to be obtained, as set forth in the Acquisition Budget or
the Development Budget, as applicable, Approved by HSRE.

Properties. The properties set forth on Schedule 1 attached hereto and the
Additional Properties.

Property Manager. The Grove Student Properties, Inc., a Delaware corporation.

Property Management Agreement. The Property Management Agreement in the form
attached hereto as Exhibit G to be entered into by the Property Manager and the
Company or the relevant Property Owning Subsidiary.

Property Owning Subsidiary. Each Subsidiary that owns a Property.

Purchase Option. The meaning set forth in Section 9.2(a) hereof.

Recourse Obligations. The meaning set forth in Section 9.4(a) hereof.

Reimbursement Amount. The meaning set forth in the Development Agreement.

Reimbursement Conditions. The meaning set forth in the Development Agreement.

REIT. The meaning set forth in Section 5.9 hereof.

REOC. The meaning set forth in Section 5.10 hereof.

Request for Advance. The meaning set forth in Section 3.4(d) hereof.

Required Amount. The meaning set forth in Section 3.6(a) hereof.

 

A-10



--------------------------------------------------------------------------------

Related Party Agreement. The meaning set forth in Section 5.1(d) hereof.

Reply Notice. The meaning set forth in Section 9.2(a) hereof.

Review Items. The meaning set forth in Section 5.6 hereof.

Sale Option. The meaning set forth in Section 9.2(a) hereof.

Sale Period. The meaning set forth in Section 9.3(a) hereof.

Secured Lender. Any owner or holder of a secured claim or lien against a
Property, including any mortgagee under construction or permanent financing.

Services Agreement. The meaning set forth in Section 5.9(b) hereof.

Soft Costs. The costs of design, engineering, legal, accounting, interest,
construction loan charges, title company charges and real estate taxes accrued
during the construction period as set forth in the Development Budget and any
other costs designated as “soft costs” in the Development Budget, including,
without limitation, projected operating deficit amounts through the Completion
Date, and which shall include reasonable costs incurred by HSRE to engage legal
counsel to review and approve actions undertaken by Campus Crest, evaluate and
advise HSRE with respect to Company matters relating to a Development Project,
evaluating approvals requested by Campus Crest and otherwise performing services
for the Company upon Campus Crest’s prior approval and further provided that any
costs incurred by either Member related to engaging counsel in connection with a
dispute between the Members shall not be Soft Costs.

Stillwater Event. The meaning set forth in Section 3.11(a) hereof.

Stillwater First Year. The meaning set forth in Section 3.11(c) hereof.

Stillwater Lender. The meaning set forth in Section 3.11(b) hereof.

Stillwater Loan. The meaning set forth in Section 3.11(b) hereof.

Stillwater Owner. The meaning set forth in Section 3.11(a) hereof.

Stillwater Pay Down Amount. The meaning set forth in Section 3.11(c) hereof.

Stillwater Property. The student housing property located in Stillwater,
Oklahoma to be known as “The Grove at Stillwater”.

Subsidiary. Any business enterprise in which the Company has a direct or
indirect ownership interest and which is controlled directly or indirectly by
the Company.

Substantial Completion Date. Shall have the meaning set forth in the Development
Agreement.

 

A-11



--------------------------------------------------------------------------------

Substitute Member. A transferee of a Membership Interest who is admitted as a
new Member under Section 11.2 in respect of the Membership Interest transferred.

Tax Allocation Provisions. The tax provisions to be followed by the Company as
described in Exhibit B.

Transfer. The meaning set forth in Section 10.1 hereof.

Treasury Regulations. The Treasury regulations promulgated under the Code, as
amended from time to time.

TRS. The meaning set forth in Section 5.9(b) hereof.

Unfunded Excess Project Costs. Any Excess Project Costs which, at the time they
are required to be paid by the Company, are not able to be funded from Mandatory
Capital Contributions and Project Financing. For purposes of determining
Unfunded Excess Project Costs, the proceeds of borrowings by the Company shall
be deemed to be applied first to Budgeted Project Costs, irrespective of how
said proceeds may be allocated as between the Company and the lenders in
question.

 

A-12